Execution Copy

 

 


FIRST AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

IAS OPERATING PARTNERSHIP LP

a Delaware limited partnership

____________________

THE SECURITIES EVIDENCED HEREBY HAVE NOT BEEN REGISTERED

UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”),

OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,

TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH

REGISTRATION, UNLESS (1) THE PROPOSED SALE, TRANSFER OR OTHER DISPOSITION

MAY BE EFFECTED WITHOUT REGISTRATION UNDER THE SECURITIES ACT AND UNDER

APPLICABLE STATE SECURITIES OR “BLUE SKY” LAWS AND (2) IF REQUESTED

BY THE GENERAL PARTNER, THE TRANSFEROR DELIVERS TO THE PARTNERSHIP

AN OPINION OF COUNSEL SATISFACTORY TO THE GENERAL PARTNER, IN FORM

AND SUBSTANCE SATISFACTORY TO THE PARTNERSHIP, TO THAT EFFECT.

AMENDED AND RESTATED AS OF JULY 1, 2009

 


 

AMR #123893-v6

 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

       Page

 

 

 

ARTICLE I           DEFINED
TERMS                                                                                                                                                  
   1

 

 ARTICLE II         ORGANIZATIONAL
MATTERS                                                                              
            13

 

        Section 2.1.       
Organization                                                                     
                                           13

 

        Section 2.2.        
Name                                                                           
                                              14

 

        Section 2.3.         Registered Office and Agent; Principal
Office                                                                     14

 

        Section 2.4.         Appointment of the General
Partner                                                                           
      14

 

        Section 2.5.         Power of
Attorney                                                                                                  
     14

 

        Section 2.6.        
Term                                                                                                                     
    15

 

ARTICLE III        
PURPOSE                                                                                                              
         15

 

        Section 3.1.         Purpose and
Business                                                                                         
         15

 

        Section 3.2.        
Powers                                                                                                                
      16

 

        Section 3.3.         Partnership Only for Partnership Purposes
Specified                                                            16

 

        Section 3.4.         Representations and Warranties by the
Parties                                                                   16

 

ARTICLE IV          CAPITAL
CONTRIBUTIONS                                                                                    
         17

   

          Section 4.1.      Capital Contributions of the
Partners                                                                                  
17

 

Section 4.2.     Partnership
Units                                                                                                           
17

Section 4.3.      Issuances of Additional Partnership
Interests                                                                      18

Section 4.4.     Additional Funds and Capital
Contributions                                                                        
19

Section 4.5.      Equity Incentive
Plans                                                                                           
         20

Section 4.6.      LTIP
Units                                                                                                           
         21

Section 4.7.     Conversion of LTIP
Units                                                                                          
       23

Section 4.8.     Characterization as Profits
Interests                                                                        
            25

    

         Section 4.9.     No Interest; No Return                         
                                                                            26

   

Other Contribution
Provisions                                                                                           
26

 

Section 4.11.Not Publicly
Traded                                                                                                        
26

 

ARTICLE V      
DISTRIBUTIONS                                                                                                               
26

        

        Section 5.1.    Requirement and Characterization of
Distributions                                                                   26

    Section 5.2.    Distributions
In-Kind                                                                                                         
27

Section 5.3.    Amounts
Withheld                                                                                                 
           27

Section 5.4.    Distributions Upon
Liquidation                                                                                
            27

Section 5.5    Distributions to Reflect Issuance of Additional Partnership
Units                                                 27

       Section 5.6.   Restricted
Distributions                                                                                                                                         
27

 

 

-i-

AMR #123893-v6

 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

 

 

ARTICLE VI  
ALLOCATIONS                                                                                                                 
 27

Section 6.1.           Timing and Amount of Allocations of Net Income and Net
Loss                              27

 

Section 6.2.           General
Allocations                                                                                       
27

     

Section 6.3.           Additional Allocation
Provisions                                                                     
29

     

Section 6.4.           Tax
Allocations                                                                                            
31

 

ARTICLE VII   MANAGEMENT AND OPERATIONS OF
BUSINESS                                                   32

      

Section 7.1.          
Management                                                                                               
32

Section 7.2.           Certificate of Limited
Partnership                                                                     
35

Section 7.3.           Restrictions on General Partner's
Authority                                                        35

Section 7.4.           Reimbursement of the General
Partner                                                               36

Section 7.5.           Outside Activities of the General
Partner                                                           38

Section 7.6.           Contracts with
Affiliates                                                                               
38

Section 7.7.          
Indemnification                                                                                           
39

      

Section 7.8.           Liability of the General
Partner                                                                       
40

     

Section 7.9.           Other Matters Concerning the General
Partner                                                   41

      

Section 7.10.         Title to Partnership
Assets                                                                           
42

      

Section 7.11.         Reliance by Third
Parties                                                                              
42

 

ARTICLE VIII   RIGHTS AND OBLIGATIONS OF LIMITED
PARTNERS                                            42

     

Section 8.1.            Limitation of
Liability                                                                                  
42

Section 8.2.            Management of
Business                                                                            
43

Section 8.3.            Outside Activities of Limited
Partners                                                             43

Section 8.4.            Return of Capital     
                                                                                 
43

Section 8.5.            Adjustment
Factor                                                                                    
43

Section
8.6.            Redemption                                                                                             
43

ARTICLE IX     BOOKS, RECORDS, ACCOUNTING AND
REPORTS                                                46

Section 9.1.              Records and
Accounting.                                                                        
46

Section 9.2.             
Reports                                                                                                
46

 

ARTICLE X      TAX
MATTERS                                                                                              
 47

 

Section 10.1.          Preparation of Tax
Returns                                                                          
47

 

Section 10.2.          Tax
Elections                                                                                            
47

 

Section 10.3.          Tax Matters
Partner.                                                                                  
 47

 

Section 10.4.         
Withholding                                                                                           
  48

 

 

-ii-

AMR #123893-v6

 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

 

 

 

Section 10.5.          Organizational
Expenses                                                                              
49

ARTICLE XI        TRANSFERS AND
WITHDRAWALS                                                                   49

                            Section 11.1.           
Transfer.                                                                                                
49

Section 11.2.          Transfer of General Partner's Partnership
Interest                                              49

       Section 11.3.          Transfer of Limited Partners' Partnership
Interests                                            50

Section 11.4.          Substituted Limited
Partners                                                                       
51

Section 11.5.         
Assignees                                                                                              
52

Section 11.6.          General
Provisions                                                                                   
52

ARTICLE XII         ADMISSION OF
PARTNERS                                                                         
53

Section 12.1.         Admission of Successor General
Partner                                                        53

Section 12.2.        Admission of Additional Limited
Partners.                                                      53

Section12.3.         Amendment of Agreement and Certificate of Limited
Partnership                         54

Section 12.4.        Limit on Number of
Partners                                                                        
54

ARTICLE XIII        DISSOLUTION, LIQUIDATION AND
TERMINATION                                        54

Section 13.1.         
Dissolution                                                                                            
54

 Section 13.2.           Winding
Up                                                                                           
55

Section 13.3.            Deemed Distribution and
Recontribution                                                     57

 Section 13.4.            Rights of Limited
Partners                                                                       
57

Section 13.5.            Notice of
Dissolution                                                                         
    57

  Section 13.6.            Cancellation of Certificate of Limited
Partnership                                          57

Section 13.6.            Cancellation of Certificate of Limited
Partnership                                          57

Section 13.7.            Reasonable Time for
Winding-Up                                                             57

                         ARTICLE XIV         PROCEDURES FOR ACTIONS AND CONSENTS
OF PARTNERS;
                                                           AMENDMENTS;
MEETINGS                                                                                               
57

                                                                                                                                                               
                      

Section 14.1.             Procedures for Actions and Consents of
Partners                                      57

Section 14.2.           
Amendments                                                                                    
 58

Section 14.3.            Meetings of the
Partners                                                                      58

 

ARTICLE XV            GENERAL
PROVISIONS                                                                      
  59

  Section 15.1.             Addresses and
Notice                                                                        59

 Section 15.2.             Titles and
Captions                                                                         
  59

                                  Section 15.3.             Pronouns and
Plurals                                                                       
59

Section 15.4.            Further
Action                                                                             
   59

Section 15.5.            Binding
Effect                                                                               
 59

 

 

-iii-

AMR #123893-v6

 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

Page

 

 

 

 

Section 15.6.              Waiver 
                                                                                     
59

 

Section 15.7.             
Counterparts                                                                               
59

 

Section 15.8.              Applicable
Law                                                                            
60

 

Section 15.9.              Entire
Agreement                                                                         
60

 

Section 15.10.            Invalidity of
Provisions                                                                  60

 

Section 15.11.            Limitation to Preserve REIT
Qualification                                           60

 

Section 15.12.            No
Partition                                                                                
61

 

Section 15.13.           No Third-Party Rights Created
Hereby                                              61

 

Section 15.14.           No Rights as Stockholders of General
Partner                                     61

 

Section 15.15.           
Creditors                                                                                    
61

EXHIBIT A PARTNERS AND PARTNERSHIP
INTERESTS                                                                     A-1

EXHIBIT B NOTICE OF
REDEMPTION                                                                             
B-1

EXHIBIT C NOTICE OF ELECTION BY PARTNER TO CONVERT LTIP UNITS INTO OP UNITS  
C-1

                          EXHIBIT D NOTICE OF ELECTION BY PARTNERSHIP TO

FORCE CONVERSION OF LTIP UNITS INTO OP
UNITS                                                                          
D-1



 

 



 

-iv-

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP

OF

IAS OPERATING PARTNERSHIP LP

THIS FIRST AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP, dated as of
July 1, 2009, is entered into by and among Invesco Mortgage Capital Inc., a
Maryland corporation (the “General Partner”), and the limited partners set forth
on Exhibit A hereto (as it may be amended from time to time) (each, a “Limited
Partner”).

WHEREAS, the General Partner and the Initial Limited Partner entered into an
Agreement of Limited Partnership of IAS Operating Partnership LP, dated as of
September 4, 2008, pursuant to which the partnership was formed (the “Original
Agreement”); and

WHEREAS, the General Partner and the Initial Limited Partner desire to amend and
restate the Original Agreement in its entirety by entering into this First
Amended and Restated Agreement of Limited Partnership.

NOW, THEREFORE, in consideration of the mutual covenants set forth herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

ARTICLE I



 



The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Act” means the Delaware Revised Uniform Limited Partnership Act (6 Del. C. §
17-101 et seq.), as it may be amended from time to time, and any successor to
such statute.

“Actions” has the meaning set forth in Section 7.7 hereof.

“Additional Funds” has the meaning set forth in Section 4.4.A hereof.

“Additional Limited Partner” means a Person who is admitted to the Partnership
as a Limited Partner pursuant to Section 4.3 and Section 12.2 hereof and who is
shown as such on the books and records of the Partnership.

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each Partnership Year (i) increased by any amounts which such
Partner is obligated to restore pursuant to any provision of this Agreement or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5) and (ii) decreased by the
items described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6). The foregoing definition of
Adjusted Capital Account is intended to comply with the provisions of
Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

“Adjusted Capital Account Deficit” means, with respect to any Partner, the
deficit balance, if any, in such Partner’s Adjusted Capital Account as of the
end of the relevant Partnership Year.

 

 

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

“Adjustment Event” has the meaning set forth in Section 4.6.A hereof.

“Adjustment Factor” means 1.0; provided, however, that in the event that:

(i)            the General Partner (a) declares or pays a dividend on its
outstanding REIT Shares in REIT Shares or makes a distribution to all holders of
its outstanding REIT Shares in REIT Shares, (b) splits or subdivides its
outstanding REIT Shares or (c) effects a reverse share split or otherwise
combines its outstanding REIT Shares into a smaller number of REIT Shares, the
Adjustment Factor shall be adjusted by multiplying the Adjustment Factor
previously in effect by a fraction, (i) the numerator of which shall be the
number of REIT Shares issued and outstanding on the record date for such
dividend, distribution, split, subdivision, reverse split or combination
(assuming for such purposes that such dividend, distribution, split,
subdivision, reverse split or combination has occurred as of such time) and
(ii) the denominator of which shall be the actual number of REIT Shares
(determined without the above assumption) issued and outstanding on the record
date for such dividend, distribution, split, subdivision, reverse split or
combination;

(ii)          the General Partner distributes any rights, options or warrants to
all holders of its REIT Shares to subscribe for or to purchase or to otherwise
acquire REIT Shares (or other securities or rights convertible into,
exchangeable for or exercisable for REIT Shares) at a price per share less than
the Value of a REIT Share on the record date for such distribution (each a
“Distributed Right”), then the Adjustment Factor shall be adjusted by
multiplying the Adjustment Factor previously in effect by a fraction (a) the
numerator of which shall be the number of REIT Shares issued and outstanding on
the record date plus the maximum number of REIT Shares purchasable under such
Distributed Rights and (b) the denominator of which shall be the number of REIT
Shares issued and outstanding on the record date plus a fraction (1) the
numerator of which is the maximum number of REIT Shares purchasable under such
Distributed Rights times the minimum purchase price per REIT Share under such
Distributed Rights and (2) the denominator of which is the Value of a REIT Share
as of the record date; provided, however, that, if any such Distributed Rights
expire or become no longer exercisable, then the Adjustment Factor shall be
adjusted, effective retroactive to the date of distribution of the Distributed
Rights, to reflect a reduced maximum number of REIT Shares or any change in the
minimum purchase price for the purposes of the above fraction; or

(iii)         the General Partner shall, by dividend or otherwise, distribute to
all holders of its REIT Shares evidences of its indebtedness or assets
(including securities, but excluding any dividend or distribution referred to in
subsection (i) above), which evidences of indebtedness or assets relate to
assets not received by the General Partner or its Subsidiaries pursuant to a pro
rata distribution by the Partnership, then the Adjustment Factor shall be
adjusted to equal the amount determined by multiplying the Adjustment Factor in
effect immediately prior to the close of business on the date fixed for
determination of stockholders entitled to receive such distribution by a
fraction (i) the numerator of which shall be such Value of a REIT Share on the
date fixed for such determination and (ii) the denominator of which shall be the
Value of a REIT Share on the dates fixed for such determination less the then
fair market value (as determined by the General Partner, whose determination
shall be conclusive) of the portion of the evidences of indebtedness or assets
so distributed applicable to one REIT Share.

Any adjustments to the Adjustment Factor shall become effective immediately
after the effective date of such event, retroactive to the record date, if any,
for such event.

 

- 2 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

“Affiliate” means, with respect to any Person, any Person directly or indirectly
controlling or controlled by or under common control with such Person. For the
purposes of this definition, “control” when used with respect to any Person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Agreement” means this First Amended and Restated Agreement of Limited
Partnership of IAS Operating Partnership, LP, as it may be amended, supplemented
or restated from time to time.

“Assignee” means a Person to whom one or more Partnership Units have been
Transferred in a manner permitted under this Agreement, but who has not become a
Substituted Limited Partner, and who has the rights set forth in Section 11.5
hereof.

“Available Cash” means, with respect to any period for which such calculation is
being made, the amount of cash available for distribution by the Partnership as
determined by the General Partner.

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by law to
close.

“Bylaws” means the Bylaws of the General Partner, as amended, supplemented or
restated from time to time.

“Capital Account” means, with respect to any Partner, the Capital Account
maintained by the General Partner for such Partner on the Partnership’s books
and records in accordance with the following provisions:

A.           To each Partner’s Capital Account, there shall be added such
Partner’s Capital Contributions, such Partner’s distributive share of Net Income
and any items in the nature of income or gain that are specially allocated
pursuant to Section 6.3 hereof, and the principal amount of any Partnership
liabilities assumed by such Partner or that are secured by any property
distributed to such Partner.

B.            From each Partner’s Capital Account, there shall be subtracted the
amount of cash and the Gross Asset Value of any property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Net Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 6.3 hereof, and the principal amount of
any liabilities of such Partner assumed by the Partnership or that are secured
by any property contributed by such Partner to the Partnership.

C.            In the event any interest in the Partnership is Transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the
Capital Account of the transferor to the extent that it relates to the
Transferred interest.

D.           In determining the principal amount of any liability for purposes
of subsections A. and B. hereof, there shall be taken into account Code
Section 752(c) and any other applicable provisions of the Code and Regulations.

E.            The provisions of this Agreement relating to the maintenance of
Capital Accounts are intended to comply with Regulations Sections 1.704-1(b) and
1.704-2, and shall be interpreted and applied in a manner consistent with such
Regulations. If the General Partner shall

 

- 3 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

determine that it is prudent to modify the manner in which the Capital Accounts
are maintained in order to comply with such Regulations, the General Partner may
make such modification; provided that such modification will not have a material
effect on the amounts distributable to any Partner without such Partner’s
Consent. The General Partner also shall (i) make any adjustments that are
necessary or appropriate to maintain equality between the Capital Accounts of
the Partners and the amount of Partnership capital reflected on the
Partnership’s balance sheet, as computed for book purposes, in accordance with
Regulations Section 1.704-1(b)(2)(iv)(q) and (ii) make any appropriate
modifications in the event that unanticipated events might otherwise cause this
Agreement not to comply with Regulations Section 1.704-1(b) or Section 1.704-2.

“Capital Account Limitation” has the meaning set forth in Section 4.7.B hereof.

“Capital Contribution” means, with respect to any Partner, the amount of money
and the initial Gross Asset Value of any property that such Partner contributes
to the Partnership or is deemed to contribute pursuant to Section 4.4 hereof.

“Cash Amount” means, with respect to a Tendering Partner, an amount of cash
equal to the product of (A) the Value of a REIT Share and (B) such Tendering
Partner’s REIT Shares Amount determined as of the date of receipt by the General
Partner of such Tendering Partner’s Notice of Redemption or, if such date is not
a Business Day, the immediately preceding Business Day.

“Certificate” means the Certificate of Limited Partnership of the Partnership
filed in the office of the Secretary of State of the State of Delaware on
September 4, 2008, as amended from time to time in accordance with the terms
hereof and the Act.

“Charter” means the Articles of Incorporation of the General Partner as filed
with the State Department of Assessments and Taxation of Maryland, as amended,
supplemented or restated from time to time.

“Closing Price” has the meaning set forth in the definition of “Value.”

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time or any successor statute thereto, as interpreted by the applicable
Regulations thereunder. Any reference herein to a specific section or
sections of the Code shall be deemed to include a reference to any corresponding
provision of future law.

“Consent” means the consent to, approval of, or vote in favor of a proposed
action by a Partner given in accordance with Article XIV hereof.

“Constituent Person” has the meaning set forth in Section 4.7.F.

“Conversion Date” has the meaning set forth in Section 4.7.B.

“Conversion Notice” has the meaning set forth in Section 4.7.B.

“Conversion Right” has the meaning set forth in Section 4.7.A.

“Debt” means, as to any Person, as of any date of determination, (i) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property or services; (ii) all amounts owed by such Person to banks or
other Persons in respect of reimbursement obligations under letters of credit,
surety bonds and other similar instruments guaranteeing payment or other
performance of

 

- 4 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

obligations by such Person; (iii) all indebtedness for borrowed money or for the
deferred purchase price of property or services secured by any lien on any
property owned by such Person, to the extent attributable to such Person’s
interest in such property, even though such Person has not assumed or become
liable for the payment thereof; and (iv) lease obligations of such Person that,
in accordance with GAAP, should be capitalized.

“Depreciation” means, for each Partnership Year or other applicable period, an
amount equal to the federal income tax depreciation, amortization or other cost
recovery deduction allowable with respect to an asset for such year or other
period, except that if the Gross Asset Value of an asset differs from its
adjusted basis for federal income tax purposes at the beginning of such year or
period, Depreciation shall be in an amount that bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year or
period is zero, Depreciation shall be determined with reference to such
beginning Gross Asset Value using any reasonable method selected by the General
Partner.

“Distributed Right” has the meaning set forth in the definition of “Adjustment
Factor.”

“Economic Capital Account Balances” has the meaning set forth in Section 6.3.C
hereof.

“Effective Date” means the date of the closing of the General Partner’s initial
public offering.

“Equity Incentive Plan” means any equity incentive plan hereafter adopted by the
Partnership or the General Partner.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Final Adjustment” has the meaning set forth in Section 10.3.B(ii) hereof.

“Funding Debt” means the incurrence of any Debt for the purpose of providing
funds to the Partnership by or on behalf of the General Partner or any wholly
owned subsidiary of the General Partner.

“GAAP” means generally accepted accounting principles, as applied in the United
States.

“General Partner” means Invesco Mortgage Capital Inc., a Maryland corporation,
and its successors and assigns, as the general partner of the Partnership.

“General Partner Interest” means the Partnership Interest held by the General
Partner, which Partnership Interest is an interest as a general partner under
the Act. A General Partner Interest may be expressed as a number of OP Units,
Preferred Units, Junior Units or any other Partnership Units.

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

(a)           The initial Gross Asset Value of any asset contributed by a
Partner to the Partnership shall be the gross fair market value of such asset as
determined by the General Partner.

 

- 5 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

(b)           The Gross Asset Values of all Partnership assets immediately prior
to the occurrence of any event described in clause (i), clause (ii),
clause (iii), clause (iv) or clause (v) hereof shall be adjusted to equal their
respective gross fair market values, as determined by the General Partner using
such reasonable method of valuation as it may adopt, as of the following times:

(i)            the acquisition of an additional interest in the Partnership
(other than in connection with the execution of this Agreement but including,
without limitation, acquisitions pursuant to Section 4.4 hereof or contributions
or deemed contributions by the General Partner pursuant to Section 4.4 hereof)
by a new or existing Partner in exchange for more than a de minimis Capital
Contribution or provision of services, if the General Partner reasonably
determines that such adjustment is necessary or appropriate to reflect the
relative economic interests of the Partners in the Partnership; provided that
the issuance of more than a de minimis amount of LTIP Units shall be deemed to
require a recalculation pursuant to this subsection;

(ii)          the distribution by the Partnership to a Partner of more than a de
minimis amount of Property as consideration for an interest in the Partnership,
if the General Partner reasonably determines that such adjustment is necessary
or appropriate to reflect the relative economic interests of the Partners in the
Partnership;

(iii)         the liquidation of the Partnership within the meaning of
Regulations Section 1.704-1(b)(2)(ii)(g);

(iv)         upon the admission of a successor General Partner pursuant to
Section 12.1 hereof; and

(v)           at such other times as the General Partner shall reasonably
determine necessary or advisable in order to comply with Regulations
Sections 1.704-1(b) and 1.704-2.

(c)           The Gross Asset Value of any Partnership asset distributed to a
Partner shall be the gross fair market value of such asset on the date of
distribution as determined by the distributee and the General Partner; provided
that, if the distributee is the General Partner or if the distributee and the
General Partner cannot agree on such a determination, such gross fair market
value shall be determined by an independent third party experienced in the
valuation of similar assets, selected by the General Partner in good faith.

(d)           The Gross Asset Values of Partnership assets shall be increased
(or decreased) to reflect any adjustments to the adjusted basis of such assets
pursuant to Code Section 734(b) or Code Section 743(b), but only to the extent
that such adjustments are taken into account in determining Capital Accounts
pursuant to Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that
Gross Asset Values shall not be adjusted pursuant to this subsection (d) to the
extent that the General Partner reasonably determines that an adjustment
pursuant to subsection (b) above is necessary or appropriate in connection with
a transaction that would otherwise result in an adjustment pursuant to this
subsection (d).

(e)           If the Gross Asset Value of a Partnership asset has been
determined or adjusted pursuant to subsection (a), subsection (b) or
subsection (d) above, such Gross Asset Value shall thereafter be adjusted by the
Depreciation taken into account with respect to such asset for purposes of
computing Net Income and Net Losses.

 

- 6 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

“Holder” means either (a) a Partner or (b) an Assignee, owning a Partnership
Unit, that is treated as a member of the Partnership for federal income tax
purposes.

“Incapacity” or “Incapacitated” means, (i) as to any Partner who is an
individual, death, total physical disability or entry by a court of competent
jurisdiction adjudicating such Partner incompetent to manage his or her person
or his or her estate; (ii) as to any Partner that is a corporation or limited
liability company, the filing of a certificate of dissolution, or its
equivalent, or the revocation of the corporation’s charter; (iii) as to any
Partner that is a partnership, the dissolution and commencement of winding up of
the partnership; (iv) as to any Partner that is an estate, the distribution by
the fiduciary of the estate’s entire interest in the Partnership; (v) as to any
Partner that is a trust, the termination of the trust (but not the substitution
of a new trustee); or (vi) as to any Partner, the bankruptcy of such Partner.
For purposes of this definition, bankruptcy of a Partner shall be deemed to have
occurred when (a) the Partner commences a voluntary proceeding seeking
liquidation, reorganization or other relief of or against such Partner under any
bankruptcy, insolvency or other similar law now or hereafter in effect, (b) the
Partner is adjudged as bankrupt or insolvent, or a final and nonappealable order
for relief under any bankruptcy, insolvency or similar law now or hereafter in
effect has been entered against the Partner, (c) the Partner executes and
delivers a general assignment for the benefit of the Partner’s creditors,
(d) the Partner files an answer or other pleading admitting or failing to
contest the material allegations of a petition filed against the Partner in any
proceeding of the nature described in clause (b) above, (e) the Partner seeks,
consents to or acquiesces in the appointment of a trustee, receiver or
liquidator for the Partner or for all or any substantial part of the Partner’s
properties, (f) any proceeding seeking liquidation, reorganization or other
relief under any bankruptcy, insolvency or other similar law now or hereafter in
effect has not been dismissed within 120 days after the commencement thereof,
(g) the appointment without the Partner’s consent or acquiescence of a trustee,
receiver or liquidator has not been vacated or stayed within 90 days of such
appointment, or (h) an appointment referred to in clause (g) above is not
vacated within 90 days after the expiration of any such stay.

“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner or any successor thereto, or (B) a director,
officer or employee of the Partnership or the General Partner, and (ii) such
other Persons (including Affiliates of the General Partner or the Partnership)
as the General Partner may designate from time to time (whether before or after
the event giving rise to potential liability), in its sole and absolute
discretion.

“Independent Directors” means the independent directors of the Board of
Directors of the General Partner as determined by the rules and regulations of
the New York Stock Exchange then in effect.

“IRS” means the Internal Revenue Service, which administers the internal revenue
laws of the United States.

“Junior Stock” means a share of stock of the General Partner now or hereafter
authorized or reclassified that has dividend rights, or rights upon liquidation,
winding up and dissolution, that are junior in rank to the REIT Shares.

“Junior Unit” means a fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Section 4.1, 4.3 or 4.4 hereof that
has distribution rights, or rights upon liquidation, winding up and dissolution,
that are junior in rank to the OP Units.

“Limited Partner” means any Person named as a Limited Partner in Exhibit A
attached hereto, as such Exhibit A may be amended from time to time, or any
Substituted Limited Partner or Additional Limited Partner, in such Person’s
capacity as a Limited Partner of the Partnership.

 

- 7 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

“Limited Partner Interest” means a Partnership Interest of a Limited Partner in
the Partnership representing a fractional part of the Partnership Interests of
all Limited Partners and includes any and all benefits to which the holder of
such a Partnership Interest may be entitled as provided in this Agreement,
together with all obligations of such Person to comply with the terms and
provisions of this Agreement. A Limited Partner Interest may be expressed as a
number of OP Units, Preferred Units or other Partnership Units.

“Liquidating Event” has the meaning set forth in Section 13.1 hereof.

“Liquidator” has the meaning set forth in Section 13.2.A hereof.

“LTIP Award” means each or any, as the context requires, LTIP Award issued under
any Equity Incentive Plan.

“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in Section 4.6
hereof and elsewhere in this Agreement in respect of Holders of LTIP Units. The
allocation of LTIP Units among the Partners shall be set forth on Exhibit A, as
may be amended from time to time.

“LTIP Unitholder” means a Partner that holds LTIP Units.

“Majority in Interest of the Limited Partners” means Limited Partners holding
more than 50% of the outstanding OP Units held by all Limited Partners.

“Majority in Interest of the Outside Limited Partners” means Outside Limited
Partners holding more than 50% of the outstanding OP Units held by all Outside
Limited Partners.

“Management Personnel” means any employee or personnel of the Company, the
Manager, the Partnership, the General Partner and any of their respective
Subsidiaries or Affiliates.

“Manager” means Invesco Institutional (N.A.), Inc., a Delaware limited liability
company.

“Market Price” has the meaning set forth in the definition of “Value.”

“Net Income” or “Net Loss” means, for each Partnership Year of the Partnership,
an amount equal to the Partnership’s taxable income or loss for such year,
determined in accordance with Code Section 703(a) (for this purpose, all items
of income, gain, loss or deduction required to be stated separately pursuant to
Code Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:

(a)           Any income of the Partnership that is exempt from federal income
tax and not otherwise taken into account in computing Net Income (or Net Loss)
pursuant to this definition of “Net Income” or “Net Loss” shall be added to (or
subtracted from, as the case may be) such taxable income (or loss);

(b)           Any expenditure of the Partnership described in Code
Section 705(a)(2)(B) or treated as a Code Section 705(a)(2)(B) expenditure
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and not otherwise taken
into account in computing Net Income (or Net Loss) pursuant to this definition
of “Net Income” or “Net Loss,” shall be subtracted from (or added to, as the
case may be) such taxable income (or loss);

 

- 8 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

(c)           In the event the Gross Asset Value of any Partnership asset is
adjusted pursuant to subsection (b) or subsection (c) of the definition of
“Gross Asset Value,” the amount of such adjustment shall be taken into account
as gain or loss from the disposition of such asset for purposes of computing Net
Income or Net Loss;

(d)          Gain or loss resulting from any disposition of property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;

(e)           In lieu of the depreciation, amortization and other cost recovery
deductions that would otherwise be taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such
Partnership Year;

(f)           To the extent that an adjustment to the adjusted tax basis of any
Partnership asset pursuant to Code Section 734(b) or Code Section 743(b) is
required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(4) to be taken
into account in determining Capital Accounts as a result of a distribution other
than in liquidation of a Partner’s interest in the Partnership, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and

(g)           Notwithstanding any other provision of this definition of “Net
Income” or “Net Loss,” any item that is specially allocated pursuant to
Section 6.3 hereof shall not be taken into account in computing Net Income or
Net Loss. The amounts of the items of Partnership income, gain, loss or
deduction available to be specially allocated pursuant to Section 6.3 hereof
shall be determined by applying rules analogous to those set forth in this
definition of “Net Income” or “Net Loss.”

“New Securities” means (i) any rights, options, warrants or convertible or
exchangeable securities having the right to subscribe for or purchase REIT
Shares, Preferred Stock or Junior Stock, except that “New Securities” shall not
mean any Preferred Stock, Junior Stock or grants under any Equity Incentive
Plan, or (ii) any Debt issued by the REIT that provides any of the rights
described in clause (i).

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1), and the amount of Nonrecourse Deductions for a
Partnership Year shall be determined in accordance with the rules of Regulations
Section 1.704-2(c).

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.704-2(b)(3).

“Notice of Redemption” means the Notice of Redemption substantially in the form
of Exhibit B attached to this Agreement.

“OP Unit” means a fractional share of the Partnership Interests of all Partners
issued pursuant to Sections 4.1, 4.2 and 4.3 hereof, but does not include any
LTIP Unit, Preferred Unit, Junior Unit or any other Partnership Unit specified
in a Partnership Unit Designation as being other than an OP Unit; provided,
however, that the General Partner Interest and the Limited Partner Interests
shall have the differences in rights and privileges as specified in this
Agreement.

“OP Unit Economic Balance” has the meaning set forth in Section 6.3.C hereof.

 

- 9 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

“Outside Limited Partners” means Limited Partners, excluding for this purpose
(i) any Limited Partnership Interests held by the General Partner or its
Subsidiaries, (ii) any Person of which the General Partner or its Subsidiaries
directly or indirectly owns or controls more than 50% of the voting interests
and (iii) any Person directly or indirectly owning or controlling more than 50%
of the outstanding interests of the General Partner; provided, however, that
when the General Partner or its Subsidiaries hold Limited Partnership Interests
which are directed by a third-party who would otherwise qualify under this
definition, then the General Partner or such Subsidiary is deemed to be an
Outside Limited Partner for purposes of such Limited Partnership Interests.

“Ownership Limit” means the applicable restriction or restrictions on ownership
of shares of the General Partner imposed under the Charter.

“Partner” means the General Partner or a Limited Partner, and “Partners” means
the General Partner and the Limited Partners.

“Partner Minimum Gain” means an amount, with respect to each Partner Nonrecourse
Debt, equal to the Partnership Minimum Gain that would result if such Partner
Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Regulations Section 1.704-2(i)(3).

“Partner Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).

“Partner Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(i)(2), and the amount of Partner Nonrecourse Deductions with
respect to a Partner Nonrecourse Debt for a Partnership Year shall be determined
in accordance with the rules of Regulations Section 1.704-2(i)(2).

“Partnership” means the limited partnership formed under the Act and pursuant to
this Agreement, and any successor thereto.

“Partnership Interest” means an ownership interest in the Partnership held by
either a Limited Partner or the General Partner and includes any and all
benefits to which the holder of such a Partnership Interest may be entitled as
provided in this Agreement, together with all obligations of such Person to
comply with the terms and provisions of this Agreement. A Partnership Interest
may be expressed as a number of OP Units, LTIP Units, Preferred Units, Junior
Units or other Partnership Units.

“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(b)(2), and the amount of Partnership Minimum Gain, as well as
any net increase or decrease in Partnership Minimum Gain, for a Partnership Year
shall be determined in accordance with the rules of Regulations
Section 1.704-2(d).

“Partnership Record Date” means a record date established by the General Partner
for the distribution of Available Cash pursuant to Section 5.1 hereof, which
record date shall generally be the same as the record date established by the
General Partner for a distribution to its stockholders of some or all of its
portion of such distribution.

“Partnership Unit” shall mean an OP Unit, an LTIP Unit, a Preferred Unit, a
Junior Unit or any other fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Section 4.1, 4.2, 4.3, 4.4, 4.6 or
4.8 hereof.

“Partnership Unit Designation” has the meaning set forth in Section 4.3 hereof.

“Partnership Unit Distribution” has the meaning set forth in Section 4.6.A
hereof.

 

- 10 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

“Partnership Year” means the fiscal year of the Partnership, which shall be the
calendar year.

“Percentage Interest” means, as to a Partner holding a class or series of
Partnership Interests, its interest in such class or series as determined by
dividing the Partnership Units of such class or series owned by such Partner by
the total number of Partnership Units of such class then outstanding as
specified in Exhibit A attached hereto, as such Exhibit may be amended from time
to time. If the Partnership issues additional classes or series of Partnership
Interests other than as contemplated herein, the interest in the Partnership
among the classes or series of Partnership Interests shall be determined as set
forth in the amendment to the Partnership Agreement setting forth the rights and
privileges of such additional classes or series of Partnership Interest, if any,
as contemplated by Section 4.3.

“Person” means an individual or a corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

“Preferred Stock” means a share of stock of the General Partner now or hereafter
authorized or reclassified that has dividend rights, or rights upon liquidation,
winding up and dissolution, that are superior or prior to the REIT Shares.

“Preferred Unit” means a fractional share of the Partnership Interests that the
General Partner has authorized pursuant to Section 4.1, 4.3 or 4.4 hereof that
has distribution rights, or rights upon liquidation, winding up and dissolution,
that are superior or prior to the OP Units.

“Properties” means any assets and property of the Partnership, and “Property”
shall mean any one such asset or property.

“Publicly Traded” means listed or admitted to trading on the New York Stock
Exchange, the American Stock Exchange, The NASDAQ Global Market or another
national securities exchange, or any successor to the foregoing.

“Qualified REIT Subsidiary” means a qualified REIT subsidiary of the General
Partner within the meaning of Code Section 856(i)(2).

“Qualified Transferee” means an “Accredited Investor” as defined in Rule 501
promulgated under the Securities Act.

“Qualifying Party” means (a) a Limited Partner set forth in Exhibit A hereto,
(b) an Additional Limited Partner or (c) a Substituted Limited Partner
succeeding to all or part of the Limited Partner Interest of (i) a Limited
Partner set forth in Exhibit A hereto or (ii) an Additional Limited Partner.

“Redemption” has the meaning set forth in Section 8.6.A hereof.

“Regulations” means the applicable income tax regulations under the Code,
whether such regulations are in proposed, temporary or final form, as such
regulations may be amended from time to time (including corresponding provisions
of succeeding regulations).

“Regulatory Allocations” has the meaning set forth in Section 6.3.A(vii) hereof.

“REIT” means a real estate investment trust qualifying under Code Section 856.

“REIT Payment” has the meaning set forth in Section 15.11 hereof.

 

- 11 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

“REIT Requirements” has the meaning set forth in Section 5.1 hereof.

“REIT Share” means a share of common stock of the General Partner, par value
$0.01 per share. Where relevant in this Agreement, “REIT Share” includes shares
of common stock of the General Partner, par value $0.01 per share, issued upon
conversion of Preferred Stock or Junior Stock.

“REIT Shares Amount” means a number of REIT Shares equal to the product of
(a) the number of Tendered Units and (b) the Adjustment Factor in effect on the
Specified Redemption Date with respect to such Tendered Units; provided,
however, that, in the event that the General Partner issues to all holders of
REIT Shares as of a certain record date rights, options, warrants or convertible
or exchangeable securities entitling the General Partner’s stockholders to
subscribe for or purchase REIT Shares, or any other securities or property
(collectively, the “Rights”), with the record date for such Rights issuance
falling within the period starting on the date of the Notice of Redemption and
ending on the day immediately preceding the Specified Redemption Date, which
Rights will not be distributed before the relevant Specified Redemption Date,
then the REIT Shares Amount shall also include such Rights that a holder of that
number of REIT Shares would be entitled to receive, expressed, where relevant
hereunder, in a number of REIT Shares determined by the General Partner in good
faith.

“Rights” has the meaning set forth in the definition of “REIT Shares Amount.”

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Services Agreement” means any management, portfolio management, monitoring or
advisory agreement for the provision of management, monitoring, advisory and/or
similar services with respect to the Properties and any agreement for the
provision of services of accountants, legal counsel, appraisers, insurers,
brokers, transfer agents, registrars, developers, financial advisors and other
professional services.

“Specified Redemption Date” means the 10th Business Day following receipt by the
General Partner of a Notice of Redemption; provided that, if the REIT Shares are
not Publicly Traded, the Specified Redemption Date means the 30th Business Day
following receipt by the General Partner of a Notice of Redemption.

“Subsidiary” means, with respect to any Person, any other Person (which is not
an individual) of which a majority of (i) the voting power of the voting equity
securities or (ii) the outstanding equity interests is owned, directly or
indirectly, by such Person.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 11.4 hereof.

“Tax Items” has the meaning set forth in Section 6.4.A hereof.

“Tendered Units” has the meaning set forth in Section 8.6.A hereof.

“Tendering Partner” has the meaning set forth in Section 8.6.A hereof.

“Terminating Capital Transaction” means any sale or other disposition of all or
substantially all of the assets of the Partnership or a related series of
transactions that, taken together, result in the sale or other disposition of
all or substantially all of the assets of the Partnership.

“Transaction” has the meaning set forth in Section 4.7.F.

 

- 12 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

“Transfer,” when used with respect to a Partnership Unit, or all or any portion
of a Partnership Interest, means any sale, assignment, bequest, conveyance,
devise, gift (outright or in trust), pledge, encumbrance, hypothecation,
mortgage, exchange, transfer or other disposition or act of alienation, whether
voluntary or involuntary or by operation of law; provided, however, that when
the term is used in Article XI hereof, “Transfer” does not include (a) any
Redemption of Partnership Units by the Partnership or the General Partner, or
acquisition of Tendered Units by the General Partner, pursuant to Section 8.6
hereof or (b) any redemption of Partnership Units pursuant to any Partnership
Unit Designation. The terms “Transferred” and “Transferring” have correlative
meanings.

“Value” means, on any date of determination with respect to a REIT Share, the
average of the daily Market Prices for ten consecutive trading days immediately
preceding the date of determination except that, as provided in Section 4.5.B
hereof, the Market Price for the trading day immediately preceding the date of
exercise of a stock option under any Equity Incentive Plan shall be substituted
for such average of daily market prices for purposes of Section 4.5 hereof;
provided, however, that for purposes of Section 8.6, the “date of determination”
shall be the date of receipt by the General Partner of a Notice of Redemption
or, if such date is not a Business Day, the immediately preceding Business Day.
The term “Market Price” on any date shall mean, with respect to any class or
series of outstanding REIT Shares, the Closing Price for such REIT Shares on
such date. The “Closing Price” on any date shall mean the last sale price for
such REIT Shares, regular way, or, in case no such sale takes place on such day,
the average of the closing bid and asked prices, regular way, for such REIT
Shares, in either case as reported in the principal consolidated transaction
reporting system with respect to securities listed or admitted to trading on the
New York Stock Exchange or, if such REIT Shares are not listed or admitted to
trading on the New York Stock Exchange, as reported on the principal
consolidated transaction reporting system with respect to securities listed on
the principal national securities exchange on which such REIT Shares are listed
or admitted to trading or, if such REIT Shares are not listed or admitted to
trading on any national securities exchange, the last quoted price, or, if not
so quoted, the average of the high bid and low asked prices in the
over-the-counter market, as reported by the National Association of Securities
Dealers, Inc. Automated Quotation System or, if such system is no longer in use,
the principal other automated quotation system that may then be in use or, if
such REIT Shares are not quoted by any such organization, the average of the
closing bid and asked prices as furnished by a professional market maker making
a market in such REIT Shares selected by the Board of Directors of the General
Partner or, in the event that no trading price is available for such REIT
Shares, the fair market value of the REIT Shares, as determined in good faith by
the Board of Directors of the General Partner.

In the event that the REIT Shares Amount includes Rights (as defined in the
definition of “REIT Shares Amount”) that a holder of REIT Shares would be
entitled to receive, then the Value of such Rights shall be determined by the
General Partner acting in good faith on the basis of such quotations and other
information as it considers, in its reasonable judgment, appropriate.

“Vested LTIP Units” has the meaning set forth in Section 4.6.C.

“Vesting Agreement” means each or any, as the context implies, agreement entered
into by an LTIP Unitholder upon acceptance of an award of LTIP Units under an
Equity Incentive Plan.

ARTICLE II

 

ORGANIZATIONAL MATTERS

Section 2.1.         Organization. The Partnership is a limited partnership
organized pursuant to the provisions of the Act and upon the terms and subject
to the conditions set forth in this Agreement. Except as expressly provided
herein to the contrary, the rights and obligations of the Partners and the

 

- 13 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.

Section 2.2.         Name. The name of the Partnership is “IAS Operating
Partnership LP” The Partnership’s business may be conducted under any other name
or names deemed advisable by the General Partner, including the name of the
General Partner or any Affiliate thereof. The words “Limited Partnership,” “LP,”
“L.P.,” “Ltd.” or similar words or letters shall be included in the
Partnership’s name where necessary for the purposes of complying with the laws
of any jurisdiction that so requires. The General Partner in its sole and
absolute discretion may change the name of the Partnership at any time and from
time to time and shall notify the Partners of such change in the next regular
communication to the Partners.

Section 2.3.        Registered Office and Agent; Principal Office. The address
of the registered office of the Partnership in the State of Delaware is located
at Corporation Service Company, 2711 Centerville Road, Suite 400, Wilmington,
Delaware 19808, and the registered agent for service of process on the
Partnership in the State of Delaware at such registered office is Corporation
Service Company. The principal office of the Partnership is located at c/o
Invesco Mortgage Capital Inc., 1360 Peachtree Street, NE, Atlanta, Georgia 30309
or such other place as the General Partner may from time to time designate by
notice to the Limited Partners. The Partnership may maintain offices at such
other place or places within or outside the State of Delaware as the General
Partner deems advisable.

Section 2.4.         Appointment of the General Partner. Invesco Mortgage
Capital Inc. shall be the general partner of the Partnership.

                Section 2.5          Power of Attorney.

 

                             A.           Each Limited Partner and each Assignee
hereby irrevocably constitutes and appoints the General Partner, any Liquidator,
and authorized officers and attorneys-in-fact of each, and each of those acting
singly, in each case with full power of substitution, as its true and lawful
agent and attorney-in-fact, with full power and authority in its name, place and
stead to:

(i)            execute, swear to, seal, acknowledge, deliver, file and record in
the appropriate public offices (a) all certificates, documents and other
instruments (including, without limitation, this Agreement and the Certificate
and all amendments, supplements or restatements thereto) that the General
Partner or the Liquidator deems appropriate or necessary to form, qualify or
continue the existence or qualification of the Partnership as a limited
partnership (or a partnership in which the limited partners have limited
liability to the extent provided by applicable law) in the State of Delaware and
in all other jurisdictions in which the Partnership may conduct business or own
property; (b) all instruments that the General Partner or the Liquidator deems
appropriate or necessary to reflect any amendment, change, modification or
restatement of this Agreement in accordance with its terms; (c) all conveyances
and other instruments or documents that the General Partner or the Liquidator
deems appropriate or necessary to reflect the dissolution and liquidation of the
Partnership pursuant to the terms of this Agreement, including, without
limitation, a certificate of cancellation; (d) all conveyances and other
instruments or documents that the General Partner or the Liquidator deems
appropriate or necessary to reflect the distribution or exchange of assets of
the Partnership pursuant to the terms of this Agreement; (e) all instruments
relating to the admission, withdrawal, removal or substitution of any Partner
pursuant to, or other events described in, Article XI, Article XII or
Article XIII hereof or the Capital Contribution of any Partner; and (f) all
certificates, documents and other instruments relating to the determination of
the rights, preferences and privileges relating to Partnership Interests; and

 

- 14 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

(ii)          execute, swear to, acknowledge and file all ballots, consents,
approvals, waivers, certificates and other instruments appropriate or necessary,
in the sole and absolute discretion of the General Partner or the Liquidator, to
make, evidence, give, confirm or ratify any vote, consent, approval, agreement
or other action that is made or given by the Partners hereunder or is consistent
with the terms of this Agreement or appropriate or necessary, in the sole and
absolute discretion of the General Partner or the Liquidator, to effectuate the
terms or intent of this Agreement.

Nothing contained herein shall be construed as authorizing the General Partner
or the Liquidator to amend this Agreement except in accordance with Article XIV
hereof or as may be otherwise expressly provided for in this Agreement.

B.            The foregoing power of attorney is hereby declared to be
irrevocable and a special power coupled with an interest, in recognition of the
fact that each of the Limited Partners and Assignees will be relying upon the
power of the General Partner or the Liquidator to act as contemplated by this
Agreement in any filing or other action by it on behalf of the Partnership, and
it shall survive and not be affected by the subsequent Incapacity of any Limited
Partner or Assignee and the Transfer of all or any portion of such Limited
Partner’s or Assignee’s Partnership Units or Partnership Interest and shall
extend to such Limited Partner’s or Assignee’s heirs, successors, assigns and
personal representatives. Each such Limited Partner or Assignee hereby agrees to
be bound by any representation made by the General Partner or the Liquidator,
acting in good faith pursuant to such power of attorney; and each such Limited
Partner or Assignee hereby waives any and all defenses that may be available to
contest, negate or disaffirm the action of the General Partner or the
Liquidator, taken in good faith under such power of attorney. Each Limited
Partner or Assignee shall execute and deliver to the General Partner or the
Liquidator, within 15 days after receipt of the General Partner’s or the
Liquidator’s request therefor, such further designation, powers of attorney and
other instruments as the General Partner or the Liquidator, as the case may be,
deems necessary to effectuate this Agreement and the purposes of the
Partnership.

Section 2.6.         Term. Pursuant to Sections 17-201(b) and 17-801(a)(1) of
the Act, the term of the Partnership commenced on September 4, 2008 and shall
continue perpetually unless it is dissolved pursuant to the provisions of
Article XIII hereof or as otherwise provided by law.

ARTICLE III

 

PURPOSE

Section 3.1.         Purpose and Business. The purpose and nature of the
Partnership is to conduct any business, enterprise or activity permitted by or
under the Act; provided, however, such business and arrangements and interests
may be limited to and conducted in such a manner as to permit the General
Partner, in its sole and absolute discretion, at all times to be classified as a
REIT unless the General Partner, in accordance with the Charter and Bylaws, as
amended, in its sole discretion has chosen to cease to qualify as a REIT or has
chosen not to attempt to qualify as a REIT for any reason or for reasons whether
or not related to the business conducted by the Partnership. Without limiting
the General Partner’s right in its sole discretion to cease qualifying as a
REIT, the Partners acknowledge that the status of the General Partner as a REIT
inures to the benefit of all Partners and not solely to the General Partner or
its Affiliates. In connection with the foregoing, the Partnership shall have
full power and authority to enter into, perform and carry out contracts of any
kind, to borrow and lend money and to issue and guarantee evidence of
indebtedness, whether or not secured by mortgage, deed of trust, pledge or other
lien and, directly or indirectly, to acquire additional Properties necessary,
useful or desirable in connection with its business.

 

- 15 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

                  Section 3.2.          Powers.

 

A.           The Partnership shall be empowered to do any and all acts and
things necessary, appropriate, proper, advisable, incidental to or convenient
for the furtherance and accomplishment of the purposes and business described
herein and for the protection and benefit of the Partnership.

B.            The Partnership may contribute from time to time Partnership
capital to one or more newly formed entities solely in exchange for equity
interests therein (or in a wholly owned subsidiary entity thereof).

C.            Notwithstanding any other provision in this Agreement, the General
Partner may cause the Partnership not to take, or to refrain from taking, any
action that, in the judgment of the General Partner, in its sole and absolute
discretion, (i) could adversely affect the ability of the General Partner to
continue to qualify as a REIT, (ii) could subject the General Partner to any
additional taxes under Code Section 857 or Code Section 4981 or any other
related or successor provision of the Code or (iii) could violate any law or
regulation of any governmental body or agency having jurisdiction over the
General Partner, its securities or the Partnership.

Section 3.3.         Partnership Only for Partnership Purposes Specified. This
Agreement shall not be deemed to create a company, venture or partnership
between or among the Partners with respect to any activities whatsoever other
than the activities within the purposes of the Partnership as specified in
Section 3.1 hereof. Except as otherwise provided in this Agreement, no Partner
shall have any authority to act for, bind, commit or assume any obligation or
responsibility on behalf of the Partnership, its properties or any other
Partner. No Partner, in its capacity as a Partner under this Agreement, shall be
responsible or liable for any indebtedness or obligation of another Partner, and
the Partnership shall not be responsible or liable for any indebtedness or
obligation of any Partner, incurred either before or after the execution and
delivery of this Agreement by such Partner, except as to those responsibilities,
liabilities, indebtedness or obligations incurred pursuant to and as limited by
the terms of this Agreement and the Act.

                  Section 3.4.         Representations and Warranties by the
Parties.

 

                                  A.           Each Partner (including, without
limitation, each Additional Limited Partner or Substituted Limited Partner as a
condition to becoming an Additional Limited Partner or a Substituted Limited
Partner, respectively) represents and warrants to each other Partner that
(i) the consummation of the transactions contemplated by this Agreement to be
performed by such Partner will not result in a breach or violation of, or a
default under, any material agreement by which such Partner or any of such
Partner’s property is bound, or any statute, regulation, order or other law to
which such Partner is subject, (ii) subject to the last sentence of this
Section 3.4.A, such Partner is neither a “foreign person” within the meaning of
Code Section 1445(f) nor a “foreign partner” within the meaning of Code
Section 1446(e), (iii) such Partner does not own, directly or indirectly,
(a) 9.8% or more of the total combined voting power of all classes of shares
entitled to vote, or 9.8% or more of the total number of shares of all classes,
of any corporation that is a tenant of (I) the General Partner or any Qualified
REIT Subsidiary, (II) the Partnership or (III) any partnership, venture or
limited liability company of which the General Partner, any Qualified REIT
Subsidiary or the Partnership is a partner or member or (b) an interest of 9.8%
or more in the assets or net profits of any tenant of (I) the General Partner or
any Qualified REIT Subsidiary, (II) the Partnership or (III) any partnership,
venture, or limited liability company of which the General Partner, any
Qualified REIT Subsidiary or the Partnership is a partner or member and
(iv) this Agreement is binding upon, and enforceable against, such Partner in
accordance with its terms. Notwithstanding anything contained herein to the
contrary, in the event that the representation contained in the foregoing
clause (ii) would be inaccurate if given by a Partner, such Partner (w) shall
not be required to make and

 

- 16 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

shall not be deemed to have made such representation, if it delivers to the
General Partner in connection with or prior to its execution of this Agreement
written notice that it may not truthfully make such representation, (x) hereby
agrees that it is subject to, and hereby authorizes the General Partner to
withhold, all withholdings to which such a “foreign person” or “foreign
partner,” as applicable, is subject under the Code and (y) hereby agrees to
cooperate fully with the General Partner with respect to such withholdings,
including by effecting the timely completion and delivery to the General Partner
of all governmental forms required in connection therewith.

B.            Each Partner (including, without limitation, each Substituted
Limited Partner as a condition to becoming a Substituted Limited Partner)
represents, warrants and agrees that it has acquired and continues to hold its
interest in the Partnership for its own account for investment purposes only and
not for the purpose of, or with a view toward, the resale or distribution of all
or any part thereof, and not with a view toward selling or otherwise
distributing such interest or any part thereof at any particular time or under
any predetermined circumstances. Each Partner further represents and warrants
that it is a sophisticated investor, able and accustomed to handling
sophisticated financial and tax matters for itself, particularly real estate
investments, and that it has a sufficiently high net worth that it does not
anticipate a need for the funds that it has invested in the Partnership in what
it understands to be a highly speculative and illiquid investment.

C.            The representations and warranties contained in Sections 3.4.A and
3.4.B hereof shall survive the execution and delivery of this Agreement by each
Partner (and, in the case of an Additional Limited Partner or a Substituted
Limited Partner, the admission of such Additional Limited Partner or Substituted
Limited Partner as a Limited Partner in the Partnership) and the dissolution,
liquidation and termination of the Partnership.

D.           Each Partner (including, without limitation, each Substituted
Limited Partner as a condition to becoming a Substituted Limited Partner) hereby
acknowledges that no representations as to potential profit, cash flows, funds
from operations or yield, if any, in respect of the Partnership or the General
Partner have been made by the General Partner, any Partner or any employee or
representative or Affiliate of the General Partner or any Partner, and that
projections and any other information, including, without limitation, financial
and descriptive information and documentation, that may have been in any manner
submitted to such Partner shall not constitute any representation or warranty of
any kind or nature, express or implied.

ARTICLE IV

 

CAPITAL CONTRIBUTIONS

Section 4.1.         Capital Contributions of the Partners. Each Partner’s
Capital Contribution to the Partnership and amount and designation of ownership
of Partnership Units is on Exhibit A, as the same may be amended from time to
time by the General Partner to the extent necessary to reflect accurately sales,
exchanges, conversions or other Transfers, redemptions, Capital Contributions,
the issuance of additional Partnership Units, or similar events having an effect
on a Partner’s ownership of Partnership Units. Except as provided by law or in
Section 4.4, 10.4 or 13.2.D hereof, the Partners shall have no obligation or
right to make any additional Capital Contributions or loans to the Partnership.

Section 4.2.         Partnership Units. Subject to Section 4.3.A below, the
Partnership shall have two classes of Partnership Units entitled OP Units and
LTIP Units. Subject to Section 4.10, OP Units or LTIP Units, at the election of
the General Partner, in its sole and absolute discretion, may be issued to newly
admitted Partners or existing Partners in exchange for any Capital Contributions
by such Partners and/or

 

- 17 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

the provision of services by such Partners; provided that any Partnership Unit
that is not specifically designated by the General Partner as being of a
particular class shall be deemed to be an OP Unit.

                   Section 4.3.          Issuances of Additional Partnership
Interests.

                  A.           General. Notwithstanding Section 7.3.B hereof,
the General Partner is hereby authorized to cause the Partnership to issue
additional Partnership Interests, in the form of Partnership Units, for any
Partnership purpose, at any time or from time to time, to the Partners
(including the General Partner, as a Limited Partner) or to other Persons, and
to admit such Persons as Additional Limited Partners, for such consideration and
on such terms and conditions as shall be established by the General Partner in
its sole and absolute discretion, all without the approval of any Limited
Partners. Without limiting the foregoing, the General Partner is expressly
authorized to cause the Partnership to issue Partnership Units (i) upon the
conversion, redemption or exchange of any Debt, Partnership Units or other
securities issued by the Partnership, (ii) for less than fair market value, so
long as the General Partner concludes in good faith that such issuance is in the
best interests of the General Partner and the Partnership and (iii) in
connection with any merger of any other Person into the Partnership or any
Subsidiary of the Partnership if the applicable merger agreement provides that
Persons are to receive Partnership Units in exchange for their interests in the
Person merging into the Partnership or any Subsidiary of the Partnership.
Subject to Delaware law, any additional Partnership Interests may be issued in
one or more classes, or one or more series of any of such classes, with such
designations, preferences and relative, participating, optional or other special
rights, powers and duties as shall be determined by the General Partner, in its
sole and absolute discretion without the approval of any Limited Partner, and
set forth in a written document thereafter attached to and made an exhibit to
this Agreement (each, a “Partnership Unit Designation”). Without limiting the
generality of the foregoing, the General Partner shall have authority to specify
(a) the allocations of items of Partnership income, gain, loss, deduction and
credit to each such class or series of Partnership Interests; (b) the right of
each such class or series of Partnership Interests to share in Partnership
distributions; (c) the rights of each such class or series of Partnership
Interests upon dissolution and liquidation of the Partnership; (d) the voting
rights, if any, of each such class or series of Partnership Interests; and
(e) the conversion, redemption or exchange rights applicable to each such class
or series of Partnership Interests. Upon the issuance of any additional
Partnership Interest, the General Partner shall amend Exhibit A as appropriate
to reflect such issuance.

B.            Issuances to the General Partner. No additional Partnership Units
shall be issued to the General Partner unless (i) the additional Partnership
Units are issued to all Partners in proportion to their respective Percentage
Interests with respect to the class of Partnership Units so issued, (ii) (a) the
additional Partnership Units are (x) OP Units issued in connection with an
issuance of REIT Shares or (y) Partnership Units (other than OP Units) issued in
connection with an issuance of Preferred Stock, Junior Stock, New Securities or
other interests in the General Partner (other than REIT Shares), which Preferred
Stock, Junior Stock, New Securities or other interests have designations,
preferences and other rights, terms and provisions that are substantially the
same as the designations, preferences and other rights, terms and provisions of
the additional Partnership Units issued to the General Partner and (b) the
General Partner directly or indirectly contributes or otherwise causes to be
transferred to the Partnership the cash proceeds or other consideration, if any,
received in connection with the issuance of such REIT Shares, Preferred Stock,
Junior Stock, New Securities or other interests in the General Partner or
(iii) the additional Partnership Units are issued upon the conversion,
redemption or exchange of Debt, Partnership Units or other securities issued by
the Partnership. Of the total number of additional Partnership Units issued to
the General Partner, a number of additional Partnership Units equal to 1% (or
such other amount designated by the General Partner) of the aggregate number of
Partnership Units issued and outstanding shall be deemed the General Partner
Partnership Units, and the remainder shall be deemed the IAS Partnership Units.
In the event that the Partnership issues additional Partnership Units pursuant
to this Section 4.3.B, the General Partner shall make such revisions to this
Agreement (including but not limited

 

- 18 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

to the revisions described in Sections 6.2.B and 8.6.G) as it determines are
necessary to reflect the issuance of such additional Partnership Units.

C.            No Preemptive Rights. No Person, including, without limitation,
any Partner or Assignee, shall have any preemptive, preferential, participation
or similar right or rights to subscribe for or acquire any Partnership Interest.

                 Section 4.4.         Additional Funds and Capital
Contributions.

 

A.           General. The General Partner may, at any time and from time to
time, determine that the Partnership requires additional funds (“Additional
Funds”) for the acquisition of additional Properties, for the redemption of
Partnership Units or for such other purposes as the General Partner may
determine in its sole and absolute discretion. Additional Funds may be obtained
by the Partnership, at the election of the General Partner, in any manner
provided in, and in accordance with, the terms of this Section 4.4 without the
approval of any Limited Partners.

B.            Additional Capital Contributions. The General Partner, on behalf
of the Partnership, may obtain any Additional Funds by accepting Capital
Contributions from any Partners or other Persons. In connection with any such
Capital Contribution (of cash or property), the General Partner is hereby
authorized to cause the Partnership from time to time to issue additional
Partnership Units (as set forth in Section 4.3 above) in consideration therefor
and the Percentage Interests of the General Partner and the Limited Partners
shall be adjusted to reflect the issuance of such additional Partnership Units.

C.            Loans by Third Parties. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt to any Person upon such terms as the General Partner determines
appropriate, including making such Debt convertible, redeemable or exchangeable
for Partnership Units; provided, however, that the Partnership shall not incur
any such Debt if (i) a breach, violation or default of such Debt would be deemed
to occur by virtue of the Transfer by any Limited Partner of any Partnership
Interest or (ii) such Debt is recourse to any Partner (unless the Partner
otherwise agrees).

D.           General Partner Loans. The General Partner, on behalf of the
Partnership, may obtain any Additional Funds by causing the Partnership to incur
Debt with the General Partner if (i) such Debt is, to the extent permitted by
law, on substantially the same terms and conditions (including interest rate,
repayment schedule, and conversion, redemption, repurchase and exchange rights)
as Funding Debt incurred by the General Partner, the net proceeds of which are
loaned to the Partnership to provide such Additional Funds or (ii) such Debt is
on terms and conditions no less favorable to the Partnership than would be
available to the Partnership from any third party; provided, however, that the
Partnership shall not incur any such Debt if (a) a breach, violation or default
of such Debt would be deemed to occur by virtue of the Transfer by any Limited
Partner of any Partnership Interest or (b) such Debt is recourse to any Partner
(unless the Partner otherwise agrees).

E.            Issuance of Securities by the General Partner. The General Partner
shall not issue any additional REIT Shares, Preferred Stock, Junior Stock or New
Securities unless the General Partner contributes directly or indirectly the
cash proceeds or other consideration, if any, received from the issuance of such
additional REIT Shares, Preferred Stock, Junior Stock or New Securities, as the
case may be, and from the exercise of the rights contained in any such
additional New Securities, to the Partnership in exchange for (x) in the case of
an issuance of REIT Shares, OP Units or (y) in the case of an issuance of
Preferred Stock, Junior Stock or New Securities, Partnership Units with
designations, preferences and other rights, terms and provisions that are
substantially the same as the designations,

 

- 19 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

preferences and other rights, terms and provisions of such Preferred Stock,
Junior Stock or New Securities; provided, however, that notwithstanding the
foregoing, the General Partner may issue REIT Shares, Preferred Stock, Junior
Stock or New Securities (a) pursuant to Section 4.5 or 8.6.B hereof,
(b) pursuant to a dividend or distribution (including any share split) of REIT
Shares, Preferred Stock, Junior Stock or New Securities to all of the holders of
REIT Shares, Preferred Stock, Junior Stock or New Securities, as the case may
be, (c) upon a conversion, redemption or exchange of Preferred Stock, (d) upon a
conversion of Junior Stock into REIT Shares, (e) upon a conversion, redemption,
exchange or exercise of New Securities or, (f) pursuant to share grants or
awards made pursuant to any Equity Incentive Plan of the General Partner. In the
event of any issuance of additional REIT Shares, Preferred Stock, Junior Stock
or New Securities by the General Partner, and the direct or indirect
contribution to the Partnership, by the General Partner, of the cash proceeds or
other consideration received from such issuance, the Partnership shall pay the
General Partner’s expenses associated with such issuance, including any
underwriting discounts or commissions (it being understood that if the proceeds
actually received by the General Partner are less than the gross proceeds of
such issuance as a result of any underwriter’s discount or other expenses paid
or incurred by the General Partner in connection with such issuance, then the
General Partner shall be deemed to have made a Capital Contribution to the
Partnership in the amount of the gross proceeds of such issuance and the
Partnership shall be deemed simultaneously to have reimbursed the General
Partner pursuant to Section 7.4.B for the amount of such underwriter’s discount
or other expenses).

                   Section 4.5.       Equity Incentive Plans.

 

                                A.          Options. If at any time or from time
to time, in connection with an Equity Incentive Plan, a stock option granted to
any Management Personnel, an Independent Director or other Person is duly
exercised:

(i)            The General Partner shall, as soon as practicable after such
exercise, make or cause to be made directly or indirectly a Capital Contribution
to the Partnership in an amount equal to the exercise price paid to the General
Partner by such exercising party in connection with the exercise of such stock
option.

(ii)          Notwithstanding the amount of the Capital Contribution actually
made pursuant to Section 4.5.A(i) hereof, the General Partner shall be deemed to
have contributed directly or indirectly to the Partnership, as a Capital
Contribution, in consideration of an additional Partnership Interest (expressed
in and as additional Partnership Units), an amount equal to the Value of a REIT
Share as of the date of exercise multiplied by the number of REIT Shares then
being issued in connection with the exercise of such stock option.

(iii)         An equitable Percentage Interest adjustment shall be made in which
the General Partner shall be treated as having made a cash contribution equal to
the amount described in Section 4.5.A(ii) hereof.

B.            Special Valuation Rule. For purposes of this Section 4.5, in
determining the Value of a REIT Share, only the trading date immediately
preceding the exercise of the relevant stock option under the Equity Incentive
Plan shall be considered.

C.            Future Equity Incentive Plans. Nothing in this Agreement shall be
construed or applied to preclude or restrain the General Partner from adopting,
modifying or terminating any Equity Incentive Plan. The Limited Partners
acknowledge and agree that, in the event that any such plan is adopted, modified
or terminated by the General Partner, amendments to this Section 4.5 may become
necessary or advisable and that any approval or consent of the Limited Partners
required pursuant to the

 

- 20 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

terms of this Agreement in order to effect any such amendments requested by the
General Partner shall not be unreasonably withheld or delayed.

                   Section 4.6.       LTIP Units.

      

A.           Issuance of LTIP Units. The General Partner may from time to time
issue LTIP Units to Persons who provide services to the Partnership, for such
consideration as the General Partner may determine to be appropriate, and admit
such Persons as Limited Partners. Subject to the following provisions of this
Section 4.6 and the special provisions of Sections 6.3.C and 4.7, LTIP Units
shall be treated as OP Units, with all of the rights, privileges and obligations
attendant thereto. For purposes of computing the Partners’ Percentage Interests,
holders of LTIP Units shall be treated as OP Unitholders and LTIP Units shall be
treated as OP Units. In particular, the Partnership shall maintain at all times
a one-to-one correspondence between LTIP Units and OP Units for conversion,
distribution and other purposes, including without limitation complying with the
following procedures:

(i)            If an Adjustment Event (as defined below) occurs, then the
General Partner shall make a corresponding adjustment to the LTIP Units to
maintain a one-for-one conversion and economic equivalence ratio between OP
Units and LTIP Units. The following shall be adjustment events (each, an
“Adjustment Event”): (A) the Partnership makes a distribution on all outstanding
OP Units in Partnership Units, (B) the Partnership subdivides the outstanding OP
Units into a greater number of units or combines the outstanding OP Units into a
smaller number of units, or (C) the Partnership issues any Partnership Units in
exchange for its outstanding OP Units by way of a reclassification or
recapitalization of its OP Units. If more than one Adjustment Event occurs, the
adjustment to the LTIP Units need be made only once using a single formula that
takes into account each and every Adjustment Event as if all Adjustment Events
occurred simultaneously. The Partners agree that the following shall not be
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business transaction, (y) the
issuance of Partnership Units pursuant to any employee benefit or compensation
plan or distribution reinvestment plan, or (z) the issuance of any Partnership
Units to the General Partner in respect of a Capital Contribution of proceeds
from the sale of securities by the General Partner. If the Partnership takes an
action affecting the OP Units other than actions specifically described above as
“Adjustment Events” and in the opinion of the General Partner such action would
require an adjustment to the LTIP Units to maintain the one-to-one
correspondence described above, the General Partner shall have the right to make
such adjustment to the LTIP Units, to the extent permitted by law and by any
Equity Incentive Plan, in such manner and at such time as the General Partner,
in its sole discretion, may determine to be appropriate under the circumstances.
If an adjustment is made to the LTIP Units as herein provided, the Partnership
shall promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing such
certificate, the Partnership shall mail a notice to each LTIP Unitholder setting
forth the adjustment to his or her LTIP Units and the effective date of such
adjustment; and

(ii)          The LTIP Unitholders shall, when, as and if authorized and
declared by the General Partner out of assets legally available for that
purpose, be entitled to receive distributions in an amount per LTIP Unit equal
to the distributions per OP Unit (the “Partnership Unit Distribution”), paid to
holders of OP Units on such Partnership Record Date established by the General
Partner with respect to such distribution. So long as any LTIP Units are
outstanding, no distributions (whether in cash or in kind) shall be authorized,
declared or paid on OP Units, unless equal distributions have been or
contemporaneously are authorized, declared and paid on

 

- 21 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

the LTIP Units. Subject to the terms of any LTIP Award, a LTIP Unitholder shall
be entitled to transfer his or her LTIP Units to the same extent, and subject to
the same restrictions as holders of OP Units are entitled to transfer their OP
Units pursuant to Article XI of this Agreement.

B.            Priority. Subject to the provisions of this Section 4.6 and the
special provisions of Sections 6.3.C and 4.10, the LTIP Units shall rank pari
passu with the OP Units as to the payment of regular and special periodic or
other distributions and distribution of assets upon liquidation, dissolution or
winding up. As to the payment of distributions and as to distribution of assets
upon liquidation, dissolution or winding up, any class or series of Partnership
Units or Partnership Interests which by its terms specifies that it shall rank
junior to, on a parity with, or senior to the OP Units shall also rank junior
to, or pari passu with, or senior to, as the case may be, the LTIP Units.
Subject to the terms of any Vesting Agreement, an LTIP Unitholder shall be
entitled to transfer his or her LTIP Units to the same extent, and subject to
the same restrictions as holders of OP Units are entitled to transfer their OP
Units pursuant to Article XI.

C.            Special Provisions. LTIP Units shall be subject to the following
special provisions:

(i)            Vesting Agreements. LTIP Units may, in the sole discretion of the
General Partner, be issued subject to vesting, forfeiture and additional
restrictions on transfer pursuant to the terms of a Vesting Agreement. The terms
of any Vesting Agreement may be modified by the General Partner from time to
time in its sole discretion, subject to any restrictions on amendment imposed by
the relevant Vesting Agreement or by the Equity Incentive Plan, if applicable.
LTIP Units that have vested under the terms of a Vesting Agreement are referred
to as “Vested LTIP Units” all other LTIP Units shall be treated as “Unvested
Incentive Units.”

(ii)          Forfeiture. Unless otherwise specified in the Vesting Agreement,
upon the occurrence of any event specified in a Vesting Agreement as resulting
in either the right of the Partnership or the General Partner to repurchase LTIP
Units at a specified purchase price or some other forfeiture of any LTIP Units,
then if the Partnership or the General Partner exercises such right to
repurchase or forfeiture occurs in accordance with the applicable Vesting
Agreement, the relevant LTIP Units shall immediately, and without any further
action, be treated as cancelled and no longer outstanding for any purpose.
Unless otherwise specified in the Vesting Agreement, no consideration or other
payment shall be due with respect to any LTIP Units that have been forfeited,
other than any distributions declared with respect to a Partnership Record Date
prior to the effective date of the forfeiture. In connection with any repurchase
or forfeiture of LTIP Units, the balance of the portion of the Capital Account
of the LTIP Unitholder that is attributable to all of his or her LTIP Units
shall be reduced by the amount, if any, by which it exceeds the target balance
contemplated by Section 6.3.C, calculated with respect to the LTIP Unitholder’s
remaining LTIP Units, if any.

(iii)         Allocations. LTIP Unitholders shall be entitled to certain special
allocations of gain under Section 6.3.C.

(iv)         Redemption. The Redemption provided to Limited Partners under
Section 8.6 shall not apply with respect to LTIP Units unless and until they are
converted to OP Units as provided in clause (v) below and Section 4.7.

(v)           Conversion To OP Units. Vested LTIP Units are eligible to be
converted into OP Units under Section 4.7.

 

- 22 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

D.           Voting. LTIP Unitholders shall (a) have the same voting rights as a
holder of OP Units, with the LTIP Units voting as a single class with the OP
Units and having one vote per LTIP Unit; and (b) have the additional voting
rights that are expressly set forth below. So long as any LTIP Units remain
outstanding, the Partnership shall not, without the affirmative vote of the
holders of at least a majority of the LTIP Units outstanding at the time, given
in person or by proxy, either in writing or at a meeting (voting separately as a
class), amend, alter or repeal, whether by merger, consolidation or otherwise,
the provisions of this Agreement applicable to LTIP Units so as to materially
and adversely affect any right, privilege or voting power of the LTIP Units or
the LTIP Unitholders as such, unless such amendment, alteration, or repeal
affects equally, ratably and proportionately the rights, privileges and voting
powers of the holders of OP Units; but subject, in any event, to the following
provisions:

(i)            With respect to any Transaction, so long as the LTIP Units are
treated in accordance with Section 4.7.F hereof, the consummation of such
Transaction shall not be deemed to materially and adversely affect such rights,
preferences, privileges or voting powers of the LTIP Units or the LTIP
Unitholders as such; and

(ii)          Any creation or issuance of any Partnership Units or of any class
or series of Partnership Interest, including without limitation additional OP
Units, LTIP Units or Preferred Units, whether ranking senior to, junior to, or
on a parity with the LTIP Units with respect to distributions and the
distribution of assets upon liquidation, dissolution or winding up, shall not be
deemed to materially and adversely affect such rights, preferences, privileges
or voting powers of the LTIP Units or the LTIP Unitholders as such.

The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into OP Units.

                   Section 4.7.        Conversion of LTIP Units.

 

A.           An LTIP Unitholder shall have the right (the “Conversion Right”),
at his or her option, at any time to convert all or a portion of his or her
Vested LTIP Units into OP Units; provided, however, that a holder may not
exercise the Conversion Right for less than 100 Vested LTIP Units or, if such
holder holds less than 100 Vested LTIP Units, all of the Vested LTIP Units held
by such holder. LTIP Unitholders shall not have the right to convert Unvested
Incentive Units into OP Units until they become Vested LTIP Units; provided,
however, that when an LTIP Unitholder is notified of the expected occurrence of
an event that will cause his or her Unvested Incentive Units to become Vested
LTIP Units, such LTIP Unitholder may give the Partnership a Conversion Notice
conditioned upon and effective as of the time of vesting and such Conversion
Notice, unless subsequently revoked by the LTIP Unitholder, shall be accepted by
the Partnership subject to such condition. The Partnership, at any time at the
election of the General Partner, shall have the right at any time to cause a
conversion of Vested LTIP Units into OP Units. In all cases, the conversion of
any LTIP Units into OP Units shall be subject to the conditions and procedures
set forth in this Section 4.7.

B.            A holder of Vested LTIP Units may convert such units into an equal
number of fully paid and non-assessable OP Units, giving effect to all
adjustments (if any) made pursuant to Section 4.6. Notwithstanding the
foregoing, in no event may a holder of Vested LTIP Units convert a number of
Vested LTIP Units that exceeds (x) the Economic Capital Account Balance of such
Limited Partner, to the extent attributable to its ownership of LTIP Units,
divided by (y) the OP Unit Economic Balance, in each case as determined as of
the effective date of conversion (the “Capital Account Limitation”).

 

- 23 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

In order to exercise his or her Conversion Right, an LTIP Unitholder shall
deliver a notice to the Partnership (a “Conversion Notice”) in the form attached
as Exhibit C to this Agreement (with a copy to the General Partner) not less
than 10 nor more than 60 days prior to a date specified in such Conversion
Notice (the “Conversion Date”); provided, however, that (i) if the effective
date of a Transaction (as defined below in Section 4.7.F) is to occur prior to
such date, then the Conversion Date shall be the Business Day immediately prior
to such effective date; and (ii) if the General Partner has not given to the
LTIP Unitholders notice of a proposed or upcoming Transaction at least 30 days
prior to the effective date of such Transaction, then LTIP Unitholders shall
have the right to deliver a Conversion Notice until the earlier of (x) the 10th
day after such notice from the General Partner of a Transaction or (y) the third
business day immediately preceding the effective date of such Transaction. A
Conversion Notice shall be provided in the manner provided in Section 15.1. Each
LTIP Unitholder covenants and agrees with the Partnership that all Vested LTIP
Units to be converted pursuant to this Section 4.7.B shall be free and clear of
all liens. Notwithstanding anything herein to the contrary, a holder of LTIP
Units may deliver a Notice of Redemption pursuant to Section 8.6.A relating to
those OP Units that will be issued to such holder upon conversion of such LTIP
Units into OP Units in advance of the Conversion Date; provided, however, that
the redemption of such OP Units by the Partnership shall in no event take place
until after the Conversion Date. For clarity, it is noted that the objective of
this paragraph is to put an LTIP Unitholder in a position where, if he or she so
wishes, the OP Units into which his or her Vested LTIP Units will be converted
can be redeemed by the Partnership simultaneously with such conversion, with the
further consequence that, if the General Partner elects to assume the
Partnership’s redemption obligation with respect to such OP Units under
Section 8.6.B by delivering to such holder REIT Shares rather than cash, then
such holder can have such REIT Shares issued to him or her simultaneously with
the conversion of his or her Vested LTIP Units into OP Units. The General
Partner shall reasonably cooperate with an LTIP Unitholder to coordinate the
timing of the different events described in the foregoing sentence.

C.            The Partnership, at any time at the election of the General
Partner, may cause any number of Vested LTIP Units held by an LTIP Unitholder to
be converted (a “Forced Conversion”) into an equal number of OP Units, giving
effect to all adjustments (if any) made pursuant to Section 4.6; provided,
however, that the Partnership may not cause a Forced Conversion of any LTIP
Units that would not at the time be eligible for conversion at the option of
such LTIP Unitholder pursuant to Section 4.7.B. In order to exercise its right
of Forced Conversion, the Partnership shall deliver a notice (a “Forced
Conversion Notice”) to the applicable LTIP Unitholder in the form attached as
Exhibit D to this Agreement not less than 10 nor more than 60 days prior to the
Conversion Date specified in such Forced Conversion Notice. A Forced Conversion
Notice shall be provided in the manner provided in Section 15.1.

D.           A conversion of Vested LTIP Units for which the holder thereof has
given a Conversion Notice or the Partnership has given a Forced Conversion
Notice shall occur automatically after the close of business on the applicable
Conversion Date without any action on the part of such LTIP Unitholder, as of
which time such LTIP Unitholder shall be credited on the books and records of
the Partnership with the issuance as of the opening of business on the next day
of the number of OP Units issuable upon such conversion. After the conversion of
LTIP Units as aforesaid, the Partnership shall deliver to such LTIP Unitholder,
upon his or her written request, a certificate of the General Partner certifying
the number of OP Units and remaining LTIP Units, if any, held by such person
immediately after such conversion. The Assignee of any Limited Partner pursuant
to Article XI hereof may exercise the rights of such Limited Partner pursuant to
this Section 4.7 and such Limited Partner shall be bound by the exercise of such
rights by the Assignee.

E.            For purposes of making future allocations under Section 6.3.C and
applying the Capital Account Limitation, the portion of the Economic Capital
Account balance of the applicable LTIP

 

- 24 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

Unitholder that is treated as attributable to his or her LTIP Units shall be
reduced, as of the date of conversion, by the product of the number of LTIP
Units converted and the OP Unit Economic Balance.

F.            If the Partnership or the General Partner shall be a party to any
transaction (including without limitation a merger, consolidation, unit
exchange, self tender offer for all or substantially all OP Units or other
business combination or reorganization, or sale of all or substantially all of
the Partnership’s assets, but excluding any transaction which constitutes an
Adjustment Event) in each case as a result of which OP Units shall be exchanged
for or converted into the right, or the holders of such Units shall otherwise be
entitled, to receive cash, securities or other property or any combination
thereof (any of the foregoing being referred to herein as a “Transaction”), then
the General Partner shall, immediately prior to the Transaction, exercise its
right to cause a Forced Conversion with respect to the maximum number of LTIP
Units then eligible for conversion, taking into account any allocations that
occur in connection with the Transaction or that would occur in connection with
the Transaction if the assets of the Partnership were sold at the Transaction
price or, if applicable, at a value determined by the General Partner in good
faith using the value attributed to the Partnership Units in the context of the
Transaction (in which case the Conversion Date shall be the effective date of
the Transaction).

In anticipation of such Forced Conversion and the consummation of the
Transaction, the Partnership shall use commercially reasonable efforts to cause
each LTIP Unitholder to be afforded the right to receive in connection with such
Transaction in consideration for the OP Units into which his or her LTIP Units
will be converted the same kind and amount of cash, securities and other
property (or any combination thereof) receivable upon the consummation of such
Transaction by a holder of the same number of OP Units, assuming such holder of
OP Units is not a Person with which the Partnership consolidated or into which
the Partnership merged or which merged into the Partnership or to which such
sale or transfer was made, as the case may be (a “Constituent Person”), or an
affiliate of a Constituent Person. In the event that holders of OP Units have
the opportunity to elect the form or type of consideration to be received upon
consummation of the Transaction, prior to such Transaction the General Partner
shall give prompt written notice to each LTIP Unitholder of such election, and
shall use commercially reasonable efforts to afford the LTIP Unitholders the
right to elect, by written notice to the General Partner, the form or type of
consideration to be received upon conversion of each LTIP Unit held by such
holder into OP Units in connection with such Transaction. If an LTIP Unitholder
fails to make such an election, such holder (and any of its transferees) shall
receive upon conversion of each LTIP Unit held by him or her (or by any of his
or her transferees) the same kind and amount of consideration that a holder of a
OP Unit would receive if such OP Unitholder failed to make such an election.

Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and any Equity Incentive Plan, the Partnership shall use
commercially reasonable effort to cause the terms of any Transaction to be
consistent with the provisions of this Section 4.7.F and to enter into an
agreement with the successor or purchasing entity, as the case may be, for the
benefit of any LTIP Unitholders whose LTIP Units will not be converted into OP
Units in connection with the Transaction that will (i) contain provisions
enabling the holders of LTIP Units that remain outstanding after such
Transaction to convert their LTIP Units into securities as comparable as
reasonably possible under the circumstances to the OP Units and (ii) preserve as
far as reasonably possible under the circumstances the distribution, special
allocation, conversion, and other rights set forth in this Agreement for the
benefit of the LTIP Unitholders.

Section 4.8.        Characterization as Profits Interests. Any LTIP Units to be
issued under this Agreement are intended to qualify as “profits interests” under
IRS Revenue Procedures 93-27 and 2001-43, and the sections of this Agreement
relating to such interests shall be interpreted and applied consistently
therewith. In addition, the General Partner is hereby authorized upon
publication of final Regulations in the Federal Register (or other official
pronouncement), to amend this Agreement as it

 

- 25 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

determines, in its sole discretion, to provide for: (A) the election of a safe
harbor under Regulation Section 1.83-3(1) (or any similar provision) under which
the fair market value of any LTIP Units that are transferred in connection with
the performance of services are treated as being equal to the liquidation value
of such Partnership Interests, with (B) an agreement by the Partnership and all
of its Partners to comply with all the requirements set forth in such
regulations and Notice 2005-43 (and any other guidance provided by the IRS with
respect to such election) with respect to all LTIP Units transferred in
connection with the performance of services while the election remains
effective, (C) the allocation of items of income, gains, deductions, and losses
required by any final Regulations similar to Proposed Regulation Sections
1.704-1(b)(4)(xii)(b) and (c), and (D) any other related amendments. The
Partners acknowledge and agree that the exercise by the General Partner of any
discretion provided to it hereunder shall not be a modification or amendment to
this Agreement.

Section 4.9.         No Interest; No Return. No Partner shall be entitled to
interest on its Capital Contribution or on such Partner’s Capital Account.
Except as provided herein or by law, no Partner shall have any right to demand
or receive the return of its Capital Contribution from the Partnership.

Section 4.10.       Other Contribution Provisions. In the event that any Partner
is admitted to the Partnership and is given a Capital Account in exchange for
services rendered to the Partnership, unless otherwise determined by the General
Partner in its sole and absolute discretion, such transaction shall be treated
by the Partnership and the affected Partner as if the Partnership had
compensated such Partner in cash and such Partner had contributed the cash to
the capital of the Partnership. In addition, with the consent of the General
Partner, one or more Limited Partners may enter into contribution agreements
with the Partnership which have the effect of providing a guarantee of certain
obligations of the Partnership.

Section 4.11.       Not Publicly Traded. The General Partner, on behalf of the
Partnership, shall use its best efforts not to take any action which would
result in the Partnership being a “publicly traded partnership” under and as
such term is defined in Code Section 7704(b).

ARTICLE V

 

DISTRIBUTIONS

Section 5.1.         Requirement and Characterization of Distributions. Subject
to the terms of any Partnership Unit Designation, the General Partner shall
cause the Partnership to distribute at least quarterly all Available Cash
generated by the Partnership during such quarter to the Holders of Partnership
Units on such Partnership Record Date with respect to such quarter: (1) first,
to holders of any Partnership Interests that are entitled to any preference in
distribution, in accordance with the rights of such class(es) of Partnership
Interests (and, within such class(es), pro rata in proportion to the respective
Percentage Interests on such Partnership Record Date) and (2) second, with
respect to any Partnership Interests that are not entitled to any preference in
distribution, in accordance with the rights of such class of Partnership
Interests (and, within such class, pro rata in proportion to the respective
Percentage Interests on such Partnership Record Date). Distributions payable
with respect to any Partnership Units that were not outstanding during the
entire quarterly period in respect of which any distribution is made shall be
prorated based on the portion of the period that such units were outstanding.
The General Partner in its sole and absolute discretion may distribute Available
Cash on a more frequent basis and provide for an appropriate Partnership Record
Date. Notwithstanding anything herein to the contrary, the General Partner shall
make such reasonable efforts, as determined by it in its sole and absolute
discretion and consistent with its qualification as a REIT, to cause the
Partnership to distribute sufficient amounts to enable the General Partner to
pay stockholder dividends that will (a) satisfy the requirements for its
qualification as a REIT under the Code and Regulations (the “REIT Requirements”)

 

- 26 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

and (b) except to the extent otherwise determined by the General Partner, in its
sole and absolute discretion, avoid any federal income or excise tax liability
of the General Partner.

Section 5.2.         Distributions In-Kind. No right is given to any Partner to
demand and receive property other than cash as provided in this Agreement. The
General Partner may determine, in its sole and absolute discretion, to make a
distribution in-kind of Partnership assets to the Holders, and such assets shall
be distributed in such a fashion as to ensure that the fair market value is
distributed and allocated in accordance with Articles V, VI and X hereof.

Section 5.3.         Amounts Withheld. All amounts withheld pursuant to the Code
or any provisions of any state or local tax law and Section 10.4 hereof with
respect to any allocation, payment or distribution to any Holder shall be
treated as amounts paid or distributed to such Holder pursuant to Section 5.1
hereof for all purposes under this Agreement.

Section 5.4.        Distributions Upon Liquidation. Notwithstanding the other
provisions of this Article V, net proceeds from a Terminating Capital
Transaction, and any other cash received or reductions in reserves made after
commencement of the liquidation of the Partnership, shall be distributed to the
Holders in accordance with Section 13.2 hereof.

Section 5.5.       Distributions to Reflect Issuance of Additional Partnership
Units. Notwithstanding Section 7.3.B hereof, in the event that the Partnership
issues additional Partnership Units pursuant to the provisions of Article IV
hereof, subject to Section 7.3.D, the General Partner is hereby authorized to
make such revisions to this Article V as it determines are necessary or
desirable to reflect the issuance of such additional Partnership Units,
including, without limitation, making preferential distributions to certain
classes of Partnership Units.

Section 5.6.         Restricted Distributions. Notwithstanding any provision to
the contrary contained in this Agreement, neither the Partnership nor the
General Partner, on behalf of the Partnership, shall make a distribution to any
Holder on account of its Partnership Interest or interest in Partnership Units
if such distribution would violate Section 17-607 of the Act or other applicable
law.

ARTICLE VI

 

ALLOCATIONS

Section 6.1.         Timing and Amount of Allocations of Net Income and Net
Loss. Net Income and Net Loss of the Partnership shall be determined and
allocated with respect to each Partnership Year of the Partnership as of the end
of each such year. Except as otherwise provided in this Article VI, and subject
to Section 11.6.C hereof, an allocation to a Holder of a share of Net Income or
Net Loss shall be treated as an allocation of the same share of each item of
income, gain, loss or deduction that is taken into account in computing Net
Income or Net Loss.                 

                Section 6.2.            General Allocations.

 

                                 A.           Allocations of Net Income and Net
Loss.

 

(a)           Net Income. Except as otherwise provided herein, Net Income for
any Partnership Year or other applicable period shall be allocated in the
following order and priority:

 

- 27 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

(i)            First, to the General Partner to the extent the cumulative Net
Loss allocated to the General Partner pursuant to subparagraph (b)(iv) below
exceeds the cumulative Net Income allocated to the General Partner pursuant to
this subparagraph (a)(i);

(ii)          Second, to the Holders of any Partnership Interests that are
entitled to any preference in distribution upon liquidation in the order of the
priorities of each such class (and within each such class pro rata in proportion
to the amount of Net Losses allocated pursuant to subparagraph (b)(iii) below to
the Holders in such class that have not previously been reversed by allocations
of Net Income pursuant to this subparagraph (a)(ii)) until the cumulative Net
Income allocated under this subparagraph (a)(ii) equals the cumulative Net Loss
allocated to such Partners under subparagraph (b)(iii);

(iii)         Third, to the Holders of any Partnership Units that are entitled
to any preference in distribution in accordance with the rights of any other
class of Partnership Units until each such Partnership Unit has been allocated,
on a cumulative basis pursuant to this subparagraph (a)(iii), Net Income equal
to the amount of distributions received and payable which are attributable to
the preference of such class of Partnership Unit (and, within such class,
pro rata in proportion to the respective Percentage Interests as of the last day
of the period for which such allocation is made); and

(iv)         Thereafter, with respect to Partnership Units that are not entitled
to any preference in distribution or with respect to which distributions are not
limited to any preference in distribution, pro rata to each such class in
accordance with the terms of such class (and, within such class, pro rata in
proportion to the respective Percentage Interests as of the last day of the
period for which such allocation is being made).

(b)           Net Loss. Except as otherwise provided herein, Net Loss for any
Partnership Year or other applicable period shall be allocated in the following
order and priority:

(i)            First, to each Holder of Partnership Units in proportion to and
to the extent of the amount by which the cumulative Net Income allocated to such
Partner pursuant to subparagraph (a)(iv) above exceeds, on a cumulative basis,
the sum of (a) distributions with respect to such Partnership Units pursuant to
Section 5.1 and (b) Net Loss allocated to such Holder pursuant to this
subparagraph (b)(i);

(ii)          Second, with respect to classes of Partnership Units that are not
entitled to any preference in distribution or with respect to which
distributions are not limited to any preference in distribution, pro rata to
each such class in accordance with the terms of such class (and within such
class, pro rata in proportion to the respective Percentage Interests as of the
last day of the period for which such allocation is being made); provided that
Net Loss shall not be allocated to any Partner pursuant to this
subparagraph (b)(ii) to the extent that such allocation would cause such Partner
to have an Adjusted Capital Account Deficit (or increase any existing Adjusted
Capital Account Deficit) (determined in each case with respect to a Partner who
also holds classes of Partnership Units that are entitled to any preferences in
distribution upon liquidation, by subtracting from such Partners’ Adjusted
Capital Account the amount of such preferred distribution to be made upon
liquidation), at the end of such Partnership Year or other applicable period;

(iii)         Third, with respect to classes of Partnership Units that are
entitled to any preference in distribution upon liquidation, in reverse order of
the priorities of each such class (and within each such class, pro rata in
proportion to their respective Percentage Interests as of

 

- 28 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

the last day of the period for which such allocation is being made; provided
that Net Loss shall not be allocated to any Partner pursuant to this
subparagraph (b)(iii) to the extent that such allocation would cause such
Partner to have an Adjusted Capital Account Deficit (or increase any existing
Adjusted Capital Account Deficit) at the end of such Partnership Year or other
applicable period; and           

                                                (iv)      Thereafter, to the
General Partner.

 

                                 B.           Allocations to Reflect Issuance of
Additional Partnership Units. Notwithstanding Section 7.3.B hereof, in the event
that the Partnership issues additional Partnership Units pursuant to the
provisions of Article IV hereof, the General Partner is hereby authorized to
make such revisions to this Section 6.2 as it determines are necessary or
desirable to reflect the terms of the issuance of such additional Partnership
Units.

 

Section 6.3.         Additional Allocation Provisions. Notwithstanding the
foregoing provisions of this Article VI:        

                    A.      Regulatory Allocations.

(i)            Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(f), notwithstanding the provisions of Section 6.2
hereof, or any other provision of this Article VI, if there is a net decrease in
Partnership Minimum Gain during any Partnership Year, each Holder shall be
specially allocated items of Partnership income and gain for such year (and, if
necessary, subsequent years) in an amount equal to such Holder’s share of the
net decrease in Partnership Minimum Gain, as determined under Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Holder
pursuant thereto. The items to be allocated shall be determined in accordance
with Regulations Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 6.3.A(i)
is intended to qualify as a “minimum gain chargeback” within the meaning of
Regulations Section 1.704-2(f) and shall be interpreted consistently therewith.

(ii)          Partner Minimum Gain Chargeback. Except as otherwise provided in
Regulations Section 1.704-2(i)(4) or in Section 6.3.A(i) hereof, if there is a
net decrease in Partner Minimum Gain attributable to a Partner Nonrecourse Debt
during any Partnership Year, each Holder who has a share of the Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(5), shall be specially allocated items of
Partnership income and gain for such year (and, if necessary, subsequent years)
in an amount equal to such Holder’s share of the net decrease in Partner Minimum
Gain attributable to such Partner Nonrecourse Debt, determined in accordance
with Regulations Section 1.704-2(i)(4). Allocations pursuant to the previous
sentence shall be made in proportion to the respective amounts required to be
allocated to each General Partner, Limited Partner and other Holder pursuant
thereto. The items to be so allocated shall be determined in accordance with
Regulations Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 6.3.A(ii) is
intended to qualify as a “chargeback of partner nonrecourse debt minimum gain”
within the meaning of Regulations Section 1.704-2(i) and shall be interpreted
consistently therewith.

(iii)         Nonrecourse Deductions and Partner Nonrecourse Deductions. Any
Nonrecourse Deductions for any Partnership Year shall be specially allocated to
the Holders of Partnership Units in accordance with their Partnership Units. Any
Partner Nonrecourse Deductions for any Partnership Year shall be specially
allocated to the Holder(s) who bears the

 

- 29 -

 

AMR #123893-v6



--------------------------------------------------------------------------------



 

 

 

economic risk of loss with respect to the Partner Nonrecourse Debt to which such
Partner Nonrecourse Deductions are attributable, in accordance with Regulations
Section 1.704-2(i).

(iv)         Qualified Income Offset. If any Holder unexpectedly receives an
adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5), or (6), items of Partnership income and
gain shall be allocated, in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d), to such Holder in an amount and manner sufficient
to eliminate, to the extent required by such Regulations, the Adjusted Capital
Account Deficit of such Holder as quickly as possible. It is intended that this
Section 6.3.A(iv) qualify and be construed as a “qualified income offset” within
the meaning of Regulations Section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

(v)          Gross Income Allocation. In the event that any Holder has an
Adjusted Capital Account Deficit at the end of any Partnership Year, each such
Holder shall be specially allocated items of Partnership income and gain in the
amount of such excess to eliminate such deficit as quickly as possible.

(vi)         Section 754 Adjustment. To the extent that an adjustment to the
adjusted tax basis of any Partnership asset pursuant to Code Section 734(b) or
Code Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-1(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Holder in complete liquidation of its interest in the
Partnership, the amount of such adjustment to the Capital Accounts shall be
treated as an item of gain (if the adjustment increases the basis of the asset)
or loss (if the adjustment decreases such basis), and such gain or loss shall be
specially allocated to the Holders in accordance with their Partnership Units in
the event that Regulations Section 1.704-1(b)(2)(iv)(m)(2) applies, or to the
Holders to whom such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

(vii)        Curative Allocations. The allocations set forth in
Sections 6.3.A(i), (ii), (iii), (iv), (v), and (vi) hereof (the “Regulatory
Allocations”) are intended to comply with certain regulatory requirements,
including the requirements of Regulations Sections 1.704-1(b) and 1.704-2.
Notwithstanding the provisions of Section 6.1 hereof, the Regulatory Allocations
shall be taken into account in allocating other items of income, gain, loss and
deduction among the Holders of Partnership Units so that to the extent possible
without violating the requirements giving rise to the Regulatory Allocations,
the net amount of such allocations of other items and the Regulatory Allocations
to each Holder of a Partnership Unit shall be equal to the net amount that would
have been allocated to each such Holder if the Regulatory Allocations had not
occurred.

B.            Allocation of Excess Nonrecourse Liabilities. The Partnership
shall allocate “nonrecourse liabilities” (within the meaning of Regulations
Section 1.752-1(a)(2)) of the Partnership that are secured by multiple
Properties under any reasonable method chosen by the General Partner in
accordance with Regulations Section 1.752-3(a)(2) and (b). The Partnership shall
allocate “excess nonrecourse liabilities” of the Partnership under any method
approved under Regulations Section 1.752-3(a)(3) as chosen by the General
Partner.

C.            Special Allocations Regarding LTIP Units. Notwithstanding the
provisions of Section 6.2 above, Liquidating Gains shall first be allocated to
the LTIP Unitholders until the Economic Capital Account Balances of such
Holders, to the extent attributable to their ownership of LTIP Units, are equal
to (i) the OP Unit Economic Balance, multiplied by (ii) the number of their LTIP
Units; provided

 

- 30 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

that no such Liquidating Gains will be allocated with respect to any particular
LTIP Unit unless and to the extent that the OP Unit Economic Balance equals or
exceeds the OP Unit Economic Balance in existence at the time such LTIP Unit was
issued. For this purpose, “Liquidating Gains” means net capital gains realized
in connection with the actual or hypothetical sale of all or substantially all
of the assets of the Partnership, including but not limited to net capital gain
realized in connection with an adjustment to the Gross Asset Value of
Partnership assets under Section 704(b) of the Code. The “Economic Capital
Account Balances” of the LTIP Unitholders will be equal to their Capital Account
balances to the extent attributable to their ownership of LTIP Units, plus the
amount of their allocable share of any Partner Minimum Gain or Partnership
Minimum Gain attributable to such LTIP Units. Similarly, the “OP Unit Economic
Balance” shall mean (i) the Capital Account balance of the General Partner, plus
the amount of the General Partner’s share of any Partner Minimum Gain or
Partnership Minimum Gain, in either case to the extent attributable to the
General Partner’s ownership of OP Units and computed on a hypothetical basis
after taking into account all allocations through the date on which any
allocation is made under this Section 6.3.C (including, without limitation, any
expenses of the Partnership reimbursed to the General Partner pursuant to
Section 7.4.B), divided by (ii) the number of the General Partner’s OP Units.
Any such allocations shall be made among the LTIP Unitholders in proportion to
the amounts required to be allocated to each under this Section 6.3.C. The
parties agree that the intent of this Section 6.3.C is to make the Capital
Account balance associated with each LTIP Unit to be economically equivalent to
the Capital Account balance associated with the General Partner’s OP Units (on a
per-Unit basis), but only if and to the extent that the Capital Account balance
associated with the General Partner’s OP Units has remained the same or
increased on a per-Unit basis since the issuance of the relevant LTIP Unit.

                   Section 6.4.          Tax Allocations.

 

A.           In General. Except as otherwise provided in this Section 6.4, for
income tax purposes under the Code and the Regulations each Partnership item of
income, gain, loss and deduction (collectively, “Tax Items”) shall be allocated
among the Holders of Partnership Units in the same manner as its correlative
item of “book” income, gain, loss or deduction is allocated pursuant to
Sections 6.2 and 6.3 hereof.

B.            Allocations Respecting Section 704(c) Revaluations.
Notwithstanding Section 6.4.A hereof, Tax Items with respect to Property that is
contributed to the Partnership with a Gross Asset Value that varies from its
adjusted tax basis in the hands of the contributing Partner immediately
preceding the date of contribution shall be allocated among the Holders of
Partnership Units for income tax purposes pursuant to Regulations promulgated
under Code Section 704(c) so as to take into account such variation. The
Partnership shall account for such variation under any method approved under
Code Section 704(c) and the applicable Regulations as chosen by the General
Partner, including, without limitation, the “remedial allocation method” as
described in Regulations Section 1.704-3(d). In the event that the Gross Asset
Value of any partnership asset is adjusted pursuant to subsection (b) of the
definition of “Gross Asset Value” (provided in Article I hereof), subsequent
allocations of Tax Items with respect to such asset shall take account of the
variation, if any, between the adjusted basis of such asset and its Gross Asset
Value in the same manner as under Code Section 704(c) and the applicable
Regulations.

 

- 31 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

ARTICLE VII

 

MANAGEMENT AND OPERATIONS OF BUSINESS

                   Section 7.1.        Management.

 

A.           Except as otherwise expressly provided in this Agreement, all
management powers over the business and affairs of the Partnership are and shall
be exclusively vested in the General Partner, and no Limited Partner shall have
any right to participate in or exercise control or management power over the
business and affairs of the Partnership. The General Partner may not be removed
by the Partners with or without cause, except with the consent of the General
Partner. In addition to the powers now or hereafter granted to a general partner
of a limited partnership under applicable law or that are granted to the General
Partner under any other provision of this Agreement, the General Partner,
subject to the other provisions hereof including Section 7.3, shall have full
power and authority to do all things deemed necessary or desirable by it to
conduct the business of the Partnership, to exercise all powers set forth in
Section 3.2 hereof and to effectuate the purposes set forth in Section 3.1
hereof, including, without limitation:

(i)            the making of any expenditures, the lending or borrowing of money
(including, without limitation, making prepayments on loans and borrowing money
or selling assets to permit the Partnership to make distributions to its
Partners in such amounts as will permit the General Partner (so long as the
General Partner desires to maintain or restore its status as a REIT) to avoid
the payment of any federal income tax (including, for this purpose, any excise
tax pursuant to Code Section 4981) and to make distributions to its stockholders
sufficient to permit the General Partner to maintain or restore REIT status or
otherwise to satisfy the REIT Requirements), the assumption or guarantee of, or
other contracting for, indebtedness and other liabilities, the issuance of
evidences of indebtedness (including the securing of same by deed to secure
debt, mortgage, deed of trust or other lien or encumbrance on the Partnership’s
assets) and the incurring of any obligations that it deems necessary for the
conduct of the activities of the Partnership;

(ii)          the making of tax, regulatory and other filings, or rendering of
periodic or other reports to governmental or other agencies having jurisdiction
over the business or assets of the Partnership, the registration of any class of
securities of the Partnership under the Exchange Act and the listing of any debt
securities of the Partnership on any exchange;

(iii)         the acquisition, sale, lease, transfer, exchange or other
disposition of any, all or substantially all of the assets of the Partnership
(including, but not limited to, the exercise or grant of any conversion, option,
privilege or subscription right or any other right available in connection with
any assets at any time held by the Partnership) or the merger, consolidation,
reorganization or other combination of the Partnership with or into another
entity;

(iv)         the mortgage, pledge, encumbrance or hypothecation of any assets of
the Partnership, the use of the assets of the Partnership (including, without
limitation, cash on hand) for any purpose consistent with the terms of this
Agreement and on any terms that it sees fit, including, without limitation, the
financing of the operations and activities of the General Partner, the
Partnership or any of the Partnership’s Subsidiaries, the lending of funds to
other Persons (including, without limitation, the Partnership’s Subsidiaries)
and the repayment of obligations of the Partnership, its Subsidiaries and any
other Person in which the Partnership has an equity investment, and the making
of capital contributions to and equity investments in the Partnership’s
Subsidiaries;

 

- 32 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

(v)           the negotiation, execution and performance of any contracts,
leases, conveyances or other instruments that the General Partner considers
useful or necessary to the conduct of the Partnership’s operations or the
implementation of the General Partner’s powers under this Agreement, including
contracting with contractors, developers, consultants, accountants, legal
counsel, other professional advisors and other agents and the payment of their
expenses and compensation out of the Partnership’s assets;

(vi)         the distribution of Partnership cash or other Partnership assets in
accordance with this Agreement, the holding, management, investment and
reinvestment of cash and other assets of the Partnership and the collection and
receipt of revenues and income of the Partnership;

(vii)        the maintenance of such insurance for the benefit of the
Partnership and the Partners as it deems necessary or appropriate, including,
without limitation, (i) casualty, liability and other insurance on the
Properties and (ii) liability insurance for the Indemnitees hereunder;

(viii)       the formation of, or acquisition of an interest in, and the
contribution of property to, any further limited or general partnerships,
limited liability companies, joint ventures or other relationships that it deems
desirable (including, without limitation, the acquisition of interests in, and
the contributions of property to, any Subsidiary and any other Person in which
it has an equity investment from time to time); provided, however, that, as long
as the General Partner has determined to continue to qualify as a REIT, the
General Partner may not engage in any such formation, acquisition or
contribution that would cause the General Partner to fail to qualify as a REIT
within the meaning of Code Section 856(a);

(ix)         the control of any matters affecting the rights and obligations of
the Partnership, including the settlement, compromise, submission to arbitration
or any other form of dispute resolution, or abandonment, of any claim, cause of
action, liability, debt or damages, due or owing to or from the Partnership, the
commencement or defense of suits, legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, and the representation of the
Partnership in all suits or legal proceedings, administrative proceedings,
arbitrations or other forms of dispute resolution, the incurring of legal
expense, and the indemnification of any Person against liabilities and
contingencies to the extent permitted by law;

(x)           the undertaking of any action in connection with the Partnership’s
direct or indirect investment in any Subsidiary or any other Person (including,
without limitation, the contribution or loan of funds by the Partnership to such
Persons);

(xi)         except as otherwise specifically set forth in this Agreement, the
determination of the fair market value of any Partnership property distributed
in-kind using such reasonable method of valuation as it may adopt; provided that
such methods are otherwise consistent with the requirements of this Agreement;

(xii)        the enforcement of any rights against any Partner pursuant to
representations, warranties, covenants and indemnities relating to such
Partner’s contribution of property or assets to the Partnership;

(xiii)       the exercise, directly or indirectly, through any attorney-in-fact
acting under a general or limited power-of-attorney, of any right, including the
right to vote, appurtenant to any asset or investment held by the Partnership;

 

- 33 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

(xiv)       the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of or in connection with any Subsidiary of the
Partnership or any other Person in which the Partnership has a direct or
indirect interest, or jointly with any such Subsidiary or other Person;

(xv)        the exercise of any of the powers of the General Partner enumerated
in this Agreement on behalf of any Person in which the Partnership does not have
an interest, pursuant to contractual or other arrangements with such Person;

(xvi)       the making, execution and delivery of any and all deeds, leases,
notes, deeds to secure debt, mortgages, deeds of trust, security agreements,
conveyances, contracts, guarantees, warranties, indemnities, waivers, releases
or legal instruments or agreements in writing necessary or appropriate in the
judgment of the General Partner for the accomplishment of any of the powers of
the General Partner enumerated in this Agreement;

(xvii)      the issuance of additional Partnership Units, as appropriate and in
the General Partner’s sole and absolute discretion, in connection with Capital
Contributions by Additional Limited Partners and additional Capital
Contributions by Partners pursuant to Article IV hereof;

(xviii)     the selection, designation of powers, authority and duties and
dismissal of employees or personnel of the Partnership (including, without
limitation, employees or personnel having titles such as “president,” “vice
president,” “secretary” and “treasurer”) and agents, outside attorneys,
accountants, consultants and contractors of the Partnership, the General Partner
or the Manager the determination of their compensation and other terms of
employment or service or hiring, and the delegation to any such Person the
authority to conduct the business of the Partnership in accordance with the
terms of this Agreement;

(xix)       the distribution of cash to acquire Partnership Units held by a
Limited Partner in connection with a Limited Partner’s exercise of its
Redemption under Section 8.6 hereof;

(xx)        the amendment and restatement of Exhibit A hereto to reflect
accurately at all times the Capital Contributions and Percentage Interests of
the Partners as the same are adjusted from time to time to the extent necessary
to reflect redemptions, Capital Contributions, the issuance of Partnership
Units, the admission of any Additional Limited Partner or any Substituted
Limited Partner or otherwise, which amendment and restatement, notwithstanding
anything in this Agreement to the contrary, shall not be deemed an amendment to
this Agreement, as long as the matter or event being reflected in Exhibit A
hereto otherwise is authorized by this Agreement;

(xxi)       an election to dissolve the Partnership pursuant to Section 13.1.D
hereof; and

(xxii)      the taking of any action necessary or appropriate to enable the
General Partner to qualify as a REIT.

B.            Each of the Limited Partners agrees that, except as provided in
Section 7.3 hereof, the General Partner is authorized to execute, deliver and
perform the above-mentioned agreements and transactions on behalf of the
Partnership without any further act, approval or vote of the Partners,
notwithstanding any other provision of this Agreement, the Act or any applicable
law, rule or regulation,

- 34 -

AMR #123893-v6


--------------------------------------------------------------------------------

 

 

 

to the full extent permitted under the Act or other applicable law. The
execution, delivery or performance by the General Partner or the Partnership of
any agreement authorized or permitted under this Agreement shall not constitute
a breach by the General Partner of any duty that the General Partner may owe the
Partnership or the Limited Partners or any other Persons under this Agreement or
of any duty stated or implied by law or equity.

C.            At all times from and after the date hereof, the General Partner
may cause the Partnership to establish and maintain working capital and other
reserves in such amounts as the General Partner, in its sole and absolute
discretion, deems appropriate and reasonable from time to time.

D.           In exercising its authority under this Agreement, the General
Partner may, but shall be under no obligation to, take into account the tax
consequences to any Partner (including the General Partner) of any action taken
(or not taken) by it. The General Partner and the Partnership shall not have
liability to a Limited Partner for monetary damages or otherwise for losses
sustained, liabilities incurred or benefits not derived by such Limited Partner
in connection with such decisions; provided that the General Partner has acted
in good faith and pursuant to its authority under this Agreement.

Section 7.2.         Certificate of Limited Partnership. To the extent that such
action is determined by the General Partner to be reasonable and necessary or
appropriate, the General Partner shall file amendments to and restatements of
the Certificate and do all the things to maintain the Partnership as a limited
partnership (or a partnership in which the limited partners thereof have limited
liability) under the laws of the State of Delaware and each other state, the
District of Columbia or any other jurisdiction, in which the Partnership may
elect to do business or own property. Except as otherwise required under the
Act, the General Partner shall not be required, before or after filing, to
deliver or mail a copy of the Certificate or any amendment thereto to any
Limited Partner. The General Partner shall use all reasonable efforts to cause
to be filed such other certificates or documents as may be reasonable and
necessary or appropriate for the formation, continuation, qualification and
operation of a limited partnership (or a partnership in which the limited
partners thereof have limited liability to the extent provided by applicable
law) in the State of Delaware and any other state, or the District of Columbia
or other jurisdiction, in which the Partnership may elect to do business or own
property.

                Section 7.3.         Restrictions on General Partner’s
Authority.

 

                              A.           The General Partner may not take any
action in contravention of an express prohibition or limitation of this
Agreement without the written consent of a Majority in Interest of the Outside
Limited Partners or, to the extent there are no Outside Limited Partners, a
majority in Interest of the Limited Partners, and may not (1) perform any act
that would subject a Limited Partner to liability as a general partner in any
jurisdiction or any other liability except as provided herein or under the Act;
or (2) enter into any contract, mortgage, loan or other agreement that prohibits
or restricts, or has the effect of prohibiting or restricting, the ability of a
Limited Partner to exercise its rights to a Redemption in full, except in each
case with the written consent of such Limited Partner.

 

B.            The General Partner shall not, without the written consent of a
Majority in Interest of the Limited Partners, except as provided in
Sections 4.3.A, 5.5, 6.2.B and 7.3.C hereof, amend, modify or terminate this
Agreement.

C.            Notwithstanding Sections 7.3.B and 14.2, the General Partner shall
have the exclusive power, without the prior consent of the Limited Partners, to
amend this Agreement as may be required to facilitate or implement any of the
following purposes:

 

- 35 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

(i)            to add to the obligations of the General Partner or surrender any
right or power granted to the General Partner or any Affiliate of the General
Partner for the benefit of the Limited Partners;

(ii)          to reflect the admission, substitution or withdrawal of Partners
or the termination of the Partnership in accordance with this Agreement, and to
amend Exhibit A in connection with such admission, substitution or withdrawal;

(iii)         to reflect a change that is of an inconsequential nature and does
not adversely affect the Limited Partners in any material respect, or to cure
any ambiguity, correct or supplement any provision in this Agreement not
inconsistent with law or with other provisions, or make other changes with
respect to matters arising under this Agreement that will not be inconsistent
with law or with the provisions of this Agreement;

(iv)         to satisfy any requirements, conditions or guidelines contained in
any order, directive, opinion, ruling or regulation of a federal or state agency
or contained in federal or state law;

(v)           (a) to reflect such changes as are reasonably necessary for the
General Partner to maintain or restore its status as a REIT or to satisfy the
REIT Requirements; or (b) to reflect the Transfer of all or any part of a
Partnership Interest among the General Partner, the General Partner and any
Qualified REIT Subsidiary;

(vi)         to modify the manner in which Capital Accounts are computed (but
only to the extent set forth in the definition of “Capital Account” or
contemplated by the Code or the Regulations); and

                                                (vii)         to issue
additional Partnership Interests in accordance with Section 4.3.

 

The General Partner will provide notice to the Limited Partners whenever any
action under this Section 7.3.C is taken.

D.           Notwithstanding Sections 7.3.B and 7.3.C hereof, this Agreement
shall not be amended, and no action may be taken by the General Partner, without
the consent of each Partner adversely affected thereby, if such amendment or
action would (i) convert a Limited Partner Interest in the Partnership into a
General Partner Interest (except as a result of the General Partner acquiring
such Partnership Interest), (ii) modify the limited liability of a Limited
Partner or (iii) amend this Section 7.3.D. Further, no amendment may alter the
restrictions on the General Partner’s authority set forth elsewhere in this
Section 7.3 or in Section 11.2.B without the consent specified therein. Any such
amendment or action consented to by any Partner shall be effective as to that
Partner, notwithstanding the absence of such consent by any other Partner.

                   Section 7.4.        Reimbursement of the General Partner.

 

                               A.           Except as provided in this
Section 7.4 and elsewhere in this Agreement (including the provisions of
Articles V and VI regarding distributions, payments and allocations to which it
may be entitled), the General Partner shall not be compensated for its services
as general partner of the Partnership.

 

B.            The Partnership shall be responsible for and shall pay all
expenses relating to the Partnership’s and the General Partner’s organization,
the ownership of their assets and their operations

 

- 36 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

including, without limitation, (i) all expenses relating to their formation and
continuity of existence, (ii) all expenses relating to any offerings and
registrations of securities, (iii) all expenses associated with their
preparation and filing of any periodic reports under federal, state or local
laws or regulations, (iv) all expenses associated with their compliance with
applicable laws, rules and regulations, and (iv) all other operating or
administrative costs incurred in the ordinary course of their business. The
General Partner is hereby authorized to pay compensation for accounting,
administrative, legal, technical, management and other services rendered to the
Partnership. Except to the extent provided in this Agreement, the General
Partner and its Affiliates shall be reimbursed on a monthly basis, or such other
basis as the General Partner may determine in its sole and absolute discretion,
for all expenses that the General Partner and its Affiliates incur relating to
the ownership and operation of, or for the benefit of, the Partnership
(including, without limitation, administrative expenses); provided that the
amount of any such reimbursement shall be reduced by any interest earned by the
General Partner with respect to bank accounts or other instruments or accounts
held by it on behalf of the Partnership. The Partners acknowledge that all such
expenses of the General Partner are deemed to be for the benefit of the
Partnership. Such reimbursement shall be in addition to any reimbursement made
as a result of indemnification pursuant to Section 7.7 hereof. In the event that
certain expenses are incurred for the benefit of the Partnership and other
entities (including the General Partner), such expenses will be allocated to the
Partnership and such other entities in such a manner as the General Partner in
its sole and absolute discretion deems fair and reasonable. All payments and
reimbursements hereunder shall be characterized for federal income tax purposes
as expenses of the Partnership incurred on its behalf, and not as expenses of
the General Partner.

C.            If the General Partner shall elect to purchase from its
stockholders REIT Shares for the purpose of delivering such REIT Shares to
satisfy an obligation under any dividend reinvestment program adopted by the
General Partner, any employee share purchase plan adopted by the General Partner
or any similar obligation or arrangement undertaken by the General Partner in
the future or for the purpose of retiring such REIT Shares, the purchase price
paid by the General Partner for such REIT Shares and any other expenses incurred
by the General Partner in connection with such purchase shall be considered
expenses of the Partnership and shall be advanced to the General Partner or
reimbursed to the General Partner, subject to the condition that: (1) if such
REIT Shares subsequently are sold by the General Partner, the General Partner
shall pay or cause to be paid to the Partnership any proceeds received by the
General Partner for such REIT Shares (which sales proceeds shall include the
amount of dividends reinvested under any dividend reinvestment or similar
program; provided that a transfer of REIT Shares for Partnership Units pursuant
to Section 8.6 would not be considered a sale for such purposes); and (2) if
such REIT Shares are not sold by the General Partner in an arms-length
transaction within 30 days after the purchase thereof, or the General Partner
otherwise determines not to sell such REIT Shares, the General Partner shall
cause the Partnership to redeem a number of Partnership Units held by the
General Partner equal to the number of such REIT Shares, as adjusted for share
dividends and distributions, share splits and subdivisions, reverse share splits
and combinations, distributions of rights, warrants or options, and
distributions of evidences of indebtedness or assets relating to assets not
received by the General Partner pursuant to a pro rata distribution by the
Partnership (in which case such advancement or reimbursement of expenses shall
be treated as having been made as a distribution in redemption of such number of
Partnership Units held by the General Partner).

D.           As set forth in Section 4.3, the General Partner shall be treated
as having made a Capital Contribution in the amount of all expenses that the
General Partner incurs relating to the General Partner’s offering of REIT
Shares, Preferred Stock, Junior Stock or New Securities.

E.            If and to the extent any reimbursements to the General Partner
pursuant to this Section 7.4 constitute gross income of the General Partner (as
opposed to the repayment of advances made by the General Partner on behalf of
the Partnership), such amounts shall constitute guaranteed

 

- 37 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

payments with respect to capital within the meaning of Code Section 707(c),
shall be treated consistently therewith by the Partnership and all Partners, and
shall not be treated as distributions for purposes of computing the Partners’
Capital Accounts.

Section 7.5.        Outside Activities of the General Partner. Nothing contained
herein shall be deemed to prohibit the General Partner from executing guarantees
of Partnership debt for which it would otherwise be liable in its capacity as
General Partner. In addition, the General Partner may, to the extent necessary
to comply with regulatory requirements of certain Limited Partners or otherwise
provide for tax efficiency, elect to hold directly certain equity interests of
Partnership Subsidiaries. In such case, the General Partner shall (i) amend
Section 5.1 of this Agreement so as to provide that while such equity interests
are held directly by the General Partner, each Partner other than the General
Partner will receive the same distributions that it would have received had such
equity interest been held by the Partnership rather than directly by the General
Partner (and a corresponding adjustment shall be made to the distributions to be
made to the General Partner); and (ii) make such further amendments to this
Agreement (including, without limitation, to the Net Income and Net Loss
allocation provisions of Section 6.1 hereof) as may be necessary or appropriate
to effect the intention of the Partners that the Partners be placed, as nearly
as possible, in the same position they would have been placed had such equity
interests been held by the Partnership rather than directly by the General
Partner; provided, however, that the General Partner shall in no event be
required to make contributions to the Partnership to fund distributions to the
other Partners.

                  Section 7.6.        Contracts with Affiliates.

 

                               A.           The Partnership may lend or
contribute funds or other assets to its Subsidiaries or other Persons in which
it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.

 

B.            The Partnership may transfer assets to joint ventures, limited
liability companies, partnerships, corporations, business trusts or other
business entities in which it is or thereby becomes a participant upon such
terms and subject to such conditions consistent with this Agreement and
applicable law as the General Partner, in its sole and absolute discretion,
believes to be advisable.

C.            Except (i) as expressly permitted by this Agreement and (ii) all
transactions with Manager and its Affiliates contemplated in connection with the
General Partner’s initial public offering, neither the General Partner nor any
of its Affiliates shall sell, transfer or convey any property to the
Partnership, directly or indirectly, except pursuant to transactions that are
determined by the General Partner in good faith to be fair and reasonable.

D.           The General Partner, in its sole and absolute discretion and
without the approval of the Limited Partners, may propose and adopt on behalf of
the Partnership benefit plans funded by the Partnership for the benefit of
employees or personnel of the General Partner, the Partnership, Subsidiaries of
the Partnership, the Manager or any Affiliate of any of them in respect of
services performed, directly or indirectly, for the benefit of the General
Partner, the Partnership or any of the Partnership’s Subsidiaries.

E.            The General Partner is expressly authorized to enter into, in the
name and on behalf of the Partnership, any Services Agreement with Affiliates of
any of the Partnership, the General Partner or the Manager, on such terms as the
General Partner, in its sole and absolute discretion, believes are advisable.

 

- 38 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

                  Section 7.7.         Indemnification.

 

A.           To the fullest extent permitted by applicable law, the Partnership
shall indemnify each Indemnitee from and against any and all losses, claims,
damages, liabilities (whether joint or several), expenses (including, without
limitation, attorney’s fees and other legal fees and expenses), judgments,
fines, settlements and other amounts arising from any and all claims, demands,
actions, suits or proceedings, civil, criminal, administrative or investigative,
that relate to the operations of the Partnership (“Actions”) as set forth in
this Agreement in which such Indemnitee may be involved, or is threatened to be
involved, as a party or otherwise; provided, however, that the Partnership shall
not indemnify an Indemnitee (1) for grossly negligent acts, willful misconduct
or a knowing violation of the law, (2) for any transaction for which such
Indemnitee received an improper personal benefit in violation or breach of any
provision of this Agreement, or (3) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful. Without limitation, the foregoing indemnity shall extend to any
liability of any Indemnitee, pursuant to a loan guaranty or otherwise, for any
indebtedness of the Partnership or any Subsidiary of the Partnership (including,
without limitation, any indebtedness which the Partnership or any Subsidiary of
the Partnership has assumed or taken subject to), and the General Partner is
hereby authorized and empowered, on behalf of the Partnership, to enter into one
or more indemnity agreements consistent with the provisions of this Section 7.7
in favor of any Indemnitee having or potentially having liability for any such
indebtedness. The termination of any proceeding by judgment, order or settlement
does not create a presumption that the Indemnitee did not meet the requisite
standard of conduct set forth in this Section 7.7.A. Any indemnification
pursuant to this Section 7.7 shall be made only out of the assets of the
Partnership and any insurance proceeds from the liability policy covering the
General Partner and any Indemnitees, and neither the General Partner nor any
Limited Partner shall have any obligation to contribute to the capital of the
Partnership or otherwise provide funds to enable the Partnership to fund its
obligations under this Section 7.7.

B.            To the fullest extent permitted by law, expenses incurred by an
Indemnitee who is a party to a proceeding or otherwise subject to or the focus
of or is involved in any Action may be paid or reimbursed by the Partnership as
incurred by the Indemnitee in advance of the final disposition of the Action
upon receipt by the Partnership of (1) a written affirmation by the Indemnitee
of the Indemnitee’s good faith belief that the standard of conduct necessary for
indemnification by the Partnership as authorized in Section 7.7.A has been met
and (2) a written undertaking by or on behalf of the Indemnitee to repay the
amount if it shall ultimately be determined that the standard of conduct has not
been met.

C.            The indemnification provided by this Section 7.7 shall be in
addition to any other rights to which an Indemnitee or any other Person may be
entitled under any agreement, pursuant to any vote of the Partners, as a matter
of law or otherwise, and shall continue as to an Indemnitee who has ceased to
serve in such capacity and shall inure to the benefit of the heirs, successors,
assigns and administrators of the Indemnitee unless otherwise provided in a
written agreement with such Indemnitee or in the writing pursuant to which such
Indemnitee is indemnified.

D.           The Partnership may, but shall not be obligated to, purchase and
maintain insurance, on behalf of any of the Indemnitees and such other Persons
as the General Partner shall determine, against any liability that may be
asserted against or expenses that may be incurred by such Person in connection
with the Partnership’s activities, regardless of whether the Partnership would
have the power to indemnify such Person against such liability under the
provisions of this Agreement.

E.            Any liabilities which an Indemnitee incurs as a result of acting
on behalf of the Partnership or the General Partner (whether as a fiduciary or
otherwise) in connection with the operation, administration or maintenance of an
employee benefit plan or any related trust or funding mechanism

 

- 39 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

(whether such liabilities are in the form of excise taxes assessed by the IRS,
penalties assessed by the Department of Labor, restitutions to such a plan or
trust or other funding mechanism or to a participant or beneficiary of such
plan, trust or other funding mechanism, or otherwise) shall be treated as
liabilities or judgments or fines under this Section 7.7, unless such
liabilities arise as a result of (1) such Indemnitee’s intentional misconduct or
knowing violation of the law, (2) any transaction in which such Indemnitee
received a personal benefit in violation or breach of any provision of this
Agreement or applicable law, or (3) in the case of any criminal proceeding, the
Indemnitee had reasonable cause to believe that the act or omission was
unlawful.

F.            In no event may an Indemnitee subject any of the Partners to
personal liability by reason of the indemnification provisions set forth in this
Agreement.

G.           An Indemnitee shall not be denied indemnification in whole or in
part under this Section 7.7 because the Indemnitee had an interest in the
transaction with respect to which the indemnification applies if the transaction
was otherwise permitted by the terms of this Agreement.

H.           The provisions of this Section 7.7 are for the benefit of the
Indemnitees, their heirs, successors, assigns and administrators and shall not
be deemed to create any rights for the benefit of any other Persons. Any
amendment, modification or repeal of this Section 7.7 or any provision hereof
shall be prospective only and shall not in any way affect the obligations of the
Partnership or the limitations on the Partnership’s liability to any Indemnitee
under this Section 7.7 as in effect immediately prior to such amendment,
modification or repeal with respect to claims arising from or relating to
matters occurring, in whole or in part, prior to such amendment, modification or
repeal, regardless of when such claims may arise or be asserted.

I.             If and to the extent any payments to the General Partner pursuant
to this Section 7.7 constitute gross income to the General Partner (as opposed
to the repayment of advances made on behalf of the Partnership) such amounts
shall be treated as “guaranteed payments” for the use of capital within the
meaning of Code Section 707(c), shall be treated consistently therewith by the
Partnership and all Partners, and shall not be treated as distributions for
purposes of computing the Partners’ Capital Accounts.

                  Section 7.8.         Liability of the General Partner.

 

                               A.           Notwithstanding anything to the
contrary set forth in this Agreement, neither the General Partner nor any of its
directors or officers shall be liable or accountable in damages or otherwise to
the Partnership, any Partners or any Assignees for losses sustained, liabilities
incurred or benefits not derived as a result of errors in judgment or mistakes
of fact or law or of any act or omission if the General Partner or such director
or officer acted in good faith.

 

B.            The Limited Partners expressly acknowledge that the General
Partner is acting for the benefit of the Partnership and the General Partner’s
stockholders collectively, that the General Partner is under no obligation to
give priority to the separate interests of the Limited Partners or the
stockholders of the General Partner (including, without limitation, the tax
consequences to Limited Partners or Assignees or to such stockholders) in
deciding whether to cause the Partnership to take (or decline to take) any
actions. In the event of a conflict between the interests of the stockholders of
the General Partner on one hand and the Limited Partners on the other, the
General Partner shall endeavor in good faith to resolve the conflict in a manner
not adverse to either the stockholders of the General Partner or the Limited
Partners. The General Partner shall not be liable for monetary damages or
otherwise for losses sustained, liabilities incurred or benefits not derived by
Limited Partners in connection with such decisions; provided that the General
Partner has acted in good faith.

 

- 40 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

C.            Subject to its obligations and duties as General Partner set forth
in Section 7.1.A hereof, the General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its employees, personnel or agents
(subject to the supervision and control of the General Partner). The General
Partner shall not be responsible for any misconduct or negligence on the part of
any such employee, personnel or agent appointed by it in good faith.

D.           To the extent that, at law or in equity, the General Partner has
duties (including fiduciary duties) and liabilities relating thereto to the
Partnership or the Limited Partners, the General Partner shall not be liable to
the Partnership or to any other Partner for its good faith reliance on the
provisions of this Agreement.

E.            Notwithstanding anything herein to the contrary, except for fraud,
willful misconduct or gross negligence, or pursuant to any express indemnities
given to the Partnership by any Partner pursuant to any other written
instrument, no Partner shall have any personal liability whatsoever, to the
Partnership or to the other Partner(s), for the debts or liabilities of the
Partnership or the Partnership’s obligations hereunder, and the full recourse of
the other Partner(s) shall be limited to the interest of that Partner in the
Partnership. To the fullest extent permitted by law, no officer, director or
stockholder of the General Partner shall be liable to the Partnership for money
damages except for (1) active and deliberate dishonesty established by a
non-appealable final judgment or (2) actual receipt of an improper benefit or
profit in money, property or services. Without limitation of the foregoing, and
except for fraud, willful misconduct or gross negligence, or pursuant to any
such express indemnity, no property or assets of any Partner, other than its
interest in the Partnership, shall be subject to levy, execution or other
enforcement procedures for the satisfaction of any judgment (or other judicial
process) in favor of any other Partner(s) and arising out of, or in connection
with, this Agreement. This Agreement is executed by an authorized officer of the
General Partner solely as an authorized officer of the same and not in his or
her own individual capacity.

F.            Any amendment, modification or repeal of this Section 7.8 or any
provision hereof shall be prospective only and shall not in any way affect the
limitations on the General Partner’s, and its directors’ and officers’ liability
to the Partnership and the Limited Partners under this Section 7.8 as in effect
immediately prior to such amendment, modification or repeal with respect to
claims arising from or relating to matters occurring, in whole or in part, prior
to such amendment, modification or repeal, regardless of when such claims may
arise or be asserted.

                  Section 7.9.         Other Matters Concerning the General
Partner

 

                                A.           The General Partner may rely and
shall be protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request, consent,
order, bond, debenture or other paper or document believed by it in good faith
to be genuine and to have been signed or presented by the proper party or
parties.

 

B.            The General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers, and other consultants
and advisors selected by it, and any act taken or omitted to be taken in
reliance upon the opinion of such Persons as to matters that the General Partner
reasonably believes to be within such Person’s professional or expert competence
shall be conclusively presumed to have been done or omitted in good faith and in
accordance with such opinion.

C.            The General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers and a duly appointed attorney or attorneys-in-fact. Each such attorney
shall, to the extent provided by the General Partner in the power of

 

- 41 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

attorney, have full power and authority to do and perform all and every act and
duty that is permitted or required to be done by the General Partner hereunder.

D.           Notwithstanding any other provision of this Agreement or the Act,
any action of the General Partner on behalf of the Partnership or any decision
of the General Partner to refrain from acting on behalf of the Partnership,
undertaken in the good faith belief that such action or omission is necessary or
advisable in order (1) to protect the ability of the General Partner to continue
to qualify as a REIT, (2) for the General Partner otherwise to satisfy the REIT
Requirements or (3) to avoid the General Partner incurring any taxes under Code
Section 857 or Code Section 4981, is expressly authorized under this Agreement
and is deemed approved by all of the Limited Partners.

Section 7.10.       Title to Partnership Assets. Title to Partnership assets,
whether real, personal or mixed and whether tangible or intangible, shall be
deemed to be owned by the Partnership as an entity, and no Partner, individually
or collectively with other Partners or Persons, shall have any ownership
interest in such Partnership assets or any portion thereof. Title to any or all
of the Partnership assets may be held in the name of the Partnership, the
General Partner or one or more nominees, as the General Partner may determine,
including Affiliates of the General Partner. The General Partner hereby declares
and warrants that any Partnership assets for which legal title is held in the
name of the General Partner or any nominee or Affiliate of the General Partner
shall be held by the General Partner for the use and benefit of the Partnership
in accordance with the provisions of this Agreement. All Partnership assets
shall be recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.

Section 7.11.      Reliance by Third Parties. Notwithstanding anything to the
contrary in this Agreement, any Person dealing with the Partnership shall be
entitled to assume that the General Partner has full power and authority,
without the consent or approval of any other Partner or Person, to encumber,
sell or otherwise use in any manner any and all assets of the Partnership and to
enter into any contracts on behalf of the Partnership, and take any and all
actions on behalf of the Partnership, and such Person shall be entitled to deal
with the General Partner as if it were the Partnership’s sole party in interest,
both legally and beneficially. Each Limited Partner hereby waives any and all
defenses or other remedies that may be available against such Person to contest,
negate or disaffirm any action of the General Partner in connection with any
such dealing. In no event shall any Person dealing with the General Partner or
its representatives be obligated to ascertain that the terms of this Agreement
have been complied with or to inquire into the necessity or expediency of any
act or action of the General Partner or its representatives. Each and every
certificate, document or other instrument executed on behalf of the Partnership
by the General Partner or its representatives shall be conclusive evidence in
favor of any and every Person relying in good faith thereon or claiming
thereunder that (1) at the time of the execution and delivery of such
certificate, document or instrument, this Agreement was in full force and
effect, (2) the Person executing and delivering such certificate, document or
instrument was duly authorized and empowered to do so for and on behalf of the
Partnership, and (3) such certificate, document or instrument was duly executed
and delivered in accordance with the terms and provisions of this Agreement and
is binding upon the Partnership.

ARTICLE VIII

 

RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

Section 8.1.         Limitation of Liability. The Limited Partners shall have no
liability under this Agreement (other than for breach thereof) except as
expressly provided in Section 10.4 or under the Act.

 

- 42 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

Section 8.2.        Management of Business. No Limited Partner or Assignee
(other than the General Partner, any of its Affiliates or any officer, director,
member, employee, partner, agent or trustee of the General Partner, the
Partnership or any of their Affiliates, in their capacity as such) shall take
part in the operations, management or control (within the meaning of the Act) of
the Partnership’s business, transact any business in the Partnership’s name or
have the power to sign documents for or otherwise bind the Partnership. The
transaction of any such business by the General Partner, any of its Affiliates
or any officer, director, member, employee, partner, agent, representative,
shareholder or trustee of the General Partner, the Partnership or any of their
Affiliates, in their capacity as such, shall not affect, impair or eliminate the
limitations on the liability of the Limited Partners or Assignees under this
Agreement.

Section 8.3.         Outside Activities of Limited Partners. Subject to any
agreements entered into pursuant to Section 7.6.E hereof and any other
agreements entered into by a Limited Partner or its Affiliates with the General
Partner, the Partnership or any Affiliate thereof (including, without
limitation, any employment agreement), any Limited Partner (other than the
General Partner ) and any Assignee, officer, director, employee, agent, trustee,
Affiliate, member or shareholder of any Limited Partner shall be entitled to and
may have business interests and engage in business activities in addition to
those relating to the Partnership, including business interests and activities
that are in direct or indirect competition with the Partnership or that are
enhanced by the activities of the Partnership. Neither the Partnership nor any
Partner shall have any rights by virtue of this Agreement in any business
ventures of any Limited Partner or Assignee. Subject to such agreements, none of
the Limited Partners nor any other Person shall have any rights by virtue of
this Agreement or the partnership relationship established hereby in any
business ventures of any other Person (other than the General Partner, to the
extent expressly provided herein), and such Person shall have no obligation
pursuant to this Agreement, subject to Section 7.6.E hereof and any other
agreements entered into by a Limited Partner or its Affiliates with the General
Partner, the Partnership, or any Affiliate thereof, to offer any interest in any
such business ventures to the Partnership, any Limited Partner, the General
Partner or any such other Person, even if such opportunity is of a character
that, if presented to the Partnership, any Limited Partner, the General Partner
or such other Person, could be taken by such Person.

Section 8.4.        Return of Capital. Except pursuant to the rights of
Redemption set forth in Section 8.6 hereof, no Limited Partner shall be entitled
to the withdrawal or return of its Capital Contribution, except to the extent of
distributions made pursuant to this Agreement, upon termination of the
Partnership as provided herein or upon a merger of the General Partner or a sale
by the General Partner of all or substantially all of its assets pursuant to
Section 7.1.A(iii) hereof. Except to the extent provided in Article VI hereof or
otherwise expressly provided in this Agreement, no Limited Partner or Assignee
shall have priority over any other Limited Partner or Assignee either as to the
return of Capital Contributions or as to profits, losses or distributions.

Section 8.5.         Adjustment Factor. The Partnership shall notify any Limited
Partner that is a Qualifying Party, on request, of the then current Adjustment
Factor or any change made to the Adjustment Factor.

                   Section 8.6.        Redemption.

 

                                A.           On or after the Effective Date,
each Limited Partner (other than the General Partner ) shall have the right
(subject to the terms and conditions set forth herein and in any other such
agreement, as applicable) to require the Partnership to redeem all or a portion
of the OP Units held by such Limited Partner (such OP Units being hereafter
referred to as “Tendered Units”) in exchange for the Cash Amount (a
“Redemption”) unless the terms of such OP Units or a separate agreement entered
into between the Partnership and the holder of such OP Units provide that such
OP Units are not entitled to a right of Redemption. The Tendering Partner shall
have no right, with respect to any OP Units so

 

- 43 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

redeemed, to receive any distributions paid on or after the Specified Redemption
Date. Any Redemption shall be exercised pursuant to a Notice of Redemption
delivered to the General Partner by the Limited Partner who is exercising the
right (the “Tendering Partner”). The Cash Amount shall be payable to the
Tendering Partner on the Specified Redemption Date.

B.            Notwithstanding Section 8.6.A above, if a Limited Partner has
delivered to the General Partner a Notice of Redemption then the General Partner
may, in its sole and absolute discretion, (subject to the limitations on
ownership and transfer of REIT Shares set forth in the Charter) elect to assume
and satisfy the General Partner’s Redemption obligation and acquire some or all
of the Tendered Units from the Tendering Partner in exchange for the REIT Shares
Amount (as of the Specified Redemption Date) and, if the General Partner so
elects, the Tendering Partner shall sell the Tendered Units to the General
Partner in exchange for the REIT Shares Amount. In such event, the Tendering
Partner shall have no right to cause the Partnership to redeem such Tendered
Units. The General Partner shall give such Tendering Partner written notice of
its election on or before the close of business on the fifth Business Day after
the its receipt of the Notice of Redemption, and the Tendering Partner may elect
to withdraw its redemption request at any time prior to the acceptance of the
Cash Amount or REIT Shares Amount by such Tendering Partner. Assuming the
General Partner exercises its option to deliver REIT Shares, the General Partner
shall retain or contribute the Tendered Units to the General Partner.

C.            The REIT Shares Amount, if applicable, shall be delivered as duly
authorized, validly issued, fully paid and nonassessable REIT Shares and, if
applicable, free of any pledge, lien, encumbrance or restriction, other than
those provided in the Charter or the Bylaws, the Securities Act, relevant state
securities or blue sky laws and any applicable registration rights agreement
with respect to such REIT Shares entered into by the Tendering Partner.
Notwithstanding any delay in such delivery (but subject to Section 8.6.E), the
Tendering Partner shall be deemed the owner of such REIT Shares for all
purposes, including without limitation, rights to vote or consent, and receive
dividends, as of the Specified Redemption Date. In addition, the REIT Shares for
which the Partnership Units might be exchanged shall also bear a legend which
generally provides the following:

Restriction on Ownership and Transfer

THE SHARES OF COMMON STOCK REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO
RESTRICTIONS ON BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER FOR THE
PURPOSE, AMONG OTHERS, OF THE COMPANY’S MAINTENANCE OF ITS QUALIFICATION AS A
REAL ESTATE INVESTMENT TRUST UNDER THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE "CODE"). SUBJECT TO CERTAIN FURTHER RESTRICTIONS AND EXCEPT AS EXPRESSLY
PROVIDED IN THE COMPANY’S CHARTER, (1) NO PERSON (OTHER THAN AN EXCEPTED HOLDER)
MAY BENEFICIALLY OR CONSTRUCTIVELY OWN OR BE DEEMED TO OWN BY VIRTUE OF THE
ATTRIBUTION PROVISIONS OF THE CODE (i) THE COMPANY’S SHARES OF COMMON STOCK IN
EXCESS OF 9.8% (BY VALUE OR BY NUMBER OF SHARES, WHICHEVER IS MORE RESTRICTIVE)
OF THE OUTSTANDING SHARES OF COMMON STOCK OF THE COMPANY OR (ii) SHARES OF THE
COMPANY IN EXCESS OF 9.8% (BY VALUE OR BY NUMBER OF SHARES, WHICHEVER IS MORE
RESTRICTIVE) OF THE OUTSTANDING SHARES OF THE COMPANY; (2) NO PERSON MAY
BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES THAT WOULD RESULT IN THE COMPANY BEING
“CLOSELY HELD” UNDER SECTION 856(h) OF THE CODE OR OTHERWISE CAUSE THE COMPANY
TO FAIL TO QUALIFY AS A REIT; AND (3) NO PERSON MAY TRANSFER SHARES IF SUCH
TRANSFER WOULD RESULT IN THE SHARES OF COMMON STOCK OF THE COMPANY BEING OWNED
BY FEWER THAN 100 PERSONS. AN “EXCEPTED HOLDER” MEANS A PERSON FOR WHOM AN
EXCEPTED HOLDER OWNERSHIP LIMIT HAS BEEN CREATED BY THE COMPANY’S CHARTER OR BY
THE BOARD OF

 

- 44 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

DIRECTORS. ANY PERSON WHO BENEFICIALLY OR CONSTRUCTIVELY OWNS OR ATTEMPTS TO
BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES IN VIOLATION OF THE ABOVE LIMITATIONS
MUST IMMEDIATELY NOTIFY THE COMPANY. IF THE RESTRICTIONS ON TRANSFER OR
OWNERSHIP PROVIDED IN (I), (II) OR (III) ABOVE ARE VIOLATED, THE SHARES
REPRESENTED HEREBY WILL BE AUTOMATICALLY TRANSFERRED TO THE TRUSTEE OF A
CHARITABLE TRUST FOR THE BENEFIT OF ONE OR MORE CHARITABLE BENEFICIARIES. IN
ADDITION, THE COMPANY MAY REDEEM SHARES UPON THE TERMS AND CONDITIONS SPECIFIED
BY THE BOARD OF DIRECTORS IN ITS SOLE DISCRETION IF THE BOARD OF DIRECTORS
DETERMINES THAT OWNERSHIP OR A TRANSFER OR OTHER EVENT MAY VIOLATE THE
RESTRICTIONS DESCRIBED ABOVE. FURTHERMORE, IF THE OWNERSHIP RESTRICTION PROVIDED
IN (IV) ABOVE WOULD BE VIOLATED OR UPON THE OCCURRENCE OF CERTAIN EVENTS,
ATTEMPTED TRANSFERS IN VIOLATION OF THE RESTRICTIONS DESCRIBED ABOVE MAY BE VOID
AB INITIO. ALL TERMS IN THIS LEGEND THAT ARE DEFINED IN THE CHARTER OF THE
COMPANY SHALL HAVE THE MEANINGS ASCRIBED TO THEM IN THE CHARTER OF THE COMPANY,
AS THE SAME MAY BE AMENDED FROM TIME TO TIME, A COPY OF WHICH, INCLUDING THE
RESTRICTIONS ON TRANSFER AND OWNERSHIP, WILL BE FURNISHED TO EACH HOLDER OF
SHARES ON REQUEST AND WITHOUT CHARGE. REQUESTS FOR SUCH A COPY MAY BE DIRECTED
TO THE SECRETARY OF THE COMPANY AT ITS PRINCIPAL OFFICE.

D.           Each Limited Partner covenants and agrees with the General Partner
that all Tendered Units shall be delivered to the General Partner free and clear
of all liens, claims and encumbrances whatsoever and should any such liens,
claims and/or encumbrances exist or arise with respect to such Tendered Units,
the General Partner shall be under no obligation to acquire the same. Each
Limited Partner further agrees that, in the event any state or local property
transfer tax is payable as a result of the transfer of its Tendered Units to the
General Partner (or its designee), such Limited Partner shall assume and pay
such transfer tax.

E.            Notwithstanding the provisions of Section 8.6.A, 8.6.B, 8.6.C or
any other provision of this Agreement, a Limited Partner (i) shall not be
entitled to effect a Redemption for cash or an exchange for REIT Shares to the
extent the ownership or right to acquire REIT Shares pursuant to such exchange
by such Partner on the Specified Redemption Date could cause such Partner or any
other Person to violate the restrictions on ownership and transfer of REIT
Shares set forth in the Charter and (ii) shall have no rights under this
Agreement to acquire REIT Shares which would otherwise be prohibited under the
Charter. To the extent any attempted Redemption or exchange for REIT Shares
would be in violation of this Section 8.6.E, it shall be null and void ab initio
and such Limited Partner shall not acquire any rights or economic interest in
the cash otherwise payable upon such Redemption or the REIT Shares otherwise
issuable upon such exchange.

F.            Notwithstanding anything herein to the contrary (but subject to
Section 8.6.E), with respect to any Redemption or exchange for REIT Shares
pursuant to this Section 8.6: (i) all OP Units acquired by the General Partner
pursuant thereto shall automatically, and without further action required, be
converted into and deemed to be General Partner Interests comprised of the same
number and class of OP Units; (ii) without the consent of the General Partner,
each Limited Partner may effect a Redemption only one time in each fiscal
quarter; (iii) without the consent of the General Partner, each Limited Partner
may not effect a Redemption for less than 1,000 OP Units or, if the Limited
Partner holds less than 1,000 OP Units, all of the OP Units held by such Limited
Partner; (iv) without the consent of the General Partner, each Limited Partner
may not effect a Redemption during the period after the Partnership Record Date
with respect to a distribution and before the record date established by the
General Partner for a distribution to its stockholders of some or all of its
portion of such distribution; (v) the

 

- 45 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

consummation of any Redemption or exchange for REIT Shares shall be subject to
the expiration or termination of the applicable waiting period, if any, under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended; and
(vi) each Tendering Partner shall continue to own all OP Units subject to any
Redemption or exchange for REIT Shares, and be treated as a Limited Partner with
respect to such OP Units for all purposes of this Agreement, until such OP Units
are transferred to the General Partner and paid for or exchanged on the
Specified Redemption Date. Until a Specified Redemption Date, the Tendering
Partner shall have no rights as a stockholder of the General Partner with
respect to any REIT Shares to be received in exchange for its Tendered Units.

G.           In the event that the Partnership issues additional Partnership
Interests to any Additional Limited Partner pursuant to Section 4.4, the General
Partner shall make such revisions to this Section 8.6 as it determines are
necessary to reflect the issuance of such additional Partnership Interests.

ARTICLE IX

 

BOOKS, RECORDS, ACCOUNTING AND REPORTS

                 Section 9.1.          Records and Accounting

 

                               A.           The General Partner shall keep or
cause to be kept at the principal office of the Partnership those records and
documents required to be maintained by the Act and other books and records
deemed by the General Partner to be appropriate with respect to the
Partnership’s business, including, without limitation, all books and records
necessary to provide to the Limited Partners any information, lists and copies
of documents required to be provided pursuant to Sections 8.5 or 9.2 hereof. Any
records maintained by or on behalf of the Partnership in the regular course of
its business may be kept on, or be in the form for, magnetic tape, photographs,
micrographics or any other information storage device; provided that the records
so maintained are convertible into clearly legible written form within a
reasonable period of time. The books of the Partnership shall be maintained, for
financial and tax reporting purposes, on an accrual basis in accordance with
GAAP.

B.            The books of the Partnership shall be maintained, for financial
and tax reporting purposes, on an accrual basis in accordance with GAAP, or on
such other basis as the General Partner determines to be necessary or
appropriate. To the extent permitted by sound accounting practices and
principles, the Partnership and the General Partner may operate with integrated
or consolidated accounting records, operations and principles.

                 Section 9.2.             Reports.

 

                              A.           As soon as practicable, but in no
event later than the date on which the General Partner mails its annual report
to its stockholders, the General Partner shall cause to be mailed to each
Limited Partner an annual report, as of the close of the most recently ended
fiscal year, containing financial statements of the Partnership, or of the
General Partner if such statements are prepared solely on a consolidated basis
with the Partnership, for such Partnership Year, presented in accordance with
GAAP, such statements to be audited by a nationally recognized firm of
independent public accountants selected by the General Partner.

 

B.            If and to the extent that the General Partner mails quarterly
reports to its stockholders, as soon as practicable, but in no event later than
the date on such reports are mailed, the General Partner shall cause to be
mailed to each Limited Partner a report containing unaudited financial
statements, as of the last day of such fiscal quarter, of the Partnership, or of
the General Partner if such

 

- 46 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

statements are prepared solely on a consolidated basis with the Partnership, and
such other information as may be required by applicable law or regulations, or
as the General Partner determines to be appropriate.

ARTICLE X

 

TAX MATTERS

Section 10.1.       Preparation of Tax Returns. The General Partner shall
arrange for the preparation and timely filing of all returns with respect to
Partnership income, gains, deductions, losses and other items required of the
Partnership for federal and state income tax purposes and shall use all
reasonable effort to furnish, within 90 days of the close of each taxable year,
the tax information reasonably required by Limited Partners for federal and
state income tax reporting purposes. The Limited Partners shall promptly provide
the General Partner with such information relating to the Contributed
Properties, including tax basis and other relevant information, as may be
reasonably requested by the General Partner from time to time.

Section 10.2.       Tax Elections. Except as otherwise provided herein, the
General Partner shall, in its sole and absolute discretion, determine whether to
make any available election pursuant to the Code, including, but not limited to,
the election under Code Section 754 and the election to use the “recurring item”
method of accounting provided under Code Section 461(h) with respect to property
taxes imposed on the Partnership’s Properties. The General Partner shall have
the right to seek to revoke any such election (including, without limitation,
any election under Code Sections 461(h) and 754) upon the General Partner’s
determination in its sole and absolute discretion that such revocation is in the
best interests of the Partners.

                Section 10.3.          Tax Matters Partner.

 

                               A.           The General Partner shall be the
“tax matters partner” of the Partnership for federal income tax purposes. The
tax matters partner shall receive no compensation for its services. All
third-party costs and expenses incurred by the tax matters partner in performing
its duties as such (including legal and accounting fees and expenses) shall be
borne by the Partnership in addition to any reimbursement pursuant to
Section 7.4 hereof. Nothing herein shall be construed to restrict the
Partnership from engaging an accounting firm to assist the tax matters partner
in discharging its duties hereunder, so long as the compensation paid by the
Partnership for such services is reasonable.

 

                                B.             The tax matters partner is
authorized, but not required:

 

(i)            to enter into any settlement with the IRS with respect to any
administrative or judicial proceedings for the adjustment of Partnership items
required to be taken into account by a Partner for income tax purposes (such
administrative proceedings being referred to as a “tax audit” and such judicial
proceedings being referred to as “judicial review”), and in the settlement
agreement the tax matters partner may expressly state that such agreement shall
bind all Partners, except that such settlement agreement shall not bind any
Partner (i) who (within the time prescribed pursuant to the Code and
Regulations) files a statement with the IRS providing that the tax matters
partner shall not have the authority to enter into a settlement agreement on
behalf of such Partner or (ii) who is a “notice partner” (as defined in Code
Section 6231) or a member of a “notice group” (as defined in Code
Section 6223(b)(2));

(ii)          in the event that a notice of a final administrative adjustment at
the Partnership level of any item required to be taken into account by a Partner
for tax purposes (a “Final Adjustment”) is mailed to the tax matters partner, to
seek judicial review of such Final

 

- 47 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

Adjustment, including the filing of a petition for readjustment with the United
States Tax Court or the United States Claims Court, or the filing of a complaint
for refund with the District Court of the United States for the district in
which the Partnership’s principal place of business is located;

(iii)         to intervene in any action brought by any other Partner for
judicial review of a Final Adjustment;

(iv)         to file a request for an administrative adjustment with the IRS at
any time and, if any part of such request is not allowed by the IRS, to file an
appropriate pleading (petition or complaint) for judicial review with respect to
such request;

(v)           to enter into an agreement with the IRS to extend the period for
assessing any tax that is attributable to any item required to be taken into
account by a Partner for tax purposes, or an item affected by such item; and

(vi)         to take any other action on behalf of the Partners in connection
with any tax audit or judicial review proceeding to the extent permitted by
applicable law or regulations.

The taking of any action and the incurring of any expense by the tax matters
partner in connection with any such proceeding, except to the extent required by
law, is a matter in the sole and absolute discretion of the tax matters partner
and the provisions relating to indemnification of the General Partner set forth
in Section 7.7 hereof shall be fully applicable to the tax matters partner in
its capacity as such.

Section 10.4.       Withholding. Each Limited Partner hereby authorizes the
Partnership to withhold from or pay on behalf of or with respect to such Limited
Partner any amount of federal, state, local or foreign taxes that the General
Partner determines that the Partnership is required to withhold or pay with
respect to any amount distributable or allocable to such Limited Partner
pursuant to this Agreement, including, without limitation, any taxes required to
be withheld or paid by the Partnership pursuant to Code Sections 1441, 1442,
1445 or 1446. Any amount paid on behalf of or with respect to a Limited Partner
shall constitute a loan by the Partnership to such Limited Partner, which loan
shall be repaid by such Limited Partner within 15 days after notice from the
General Partner that such payment must be made unless (i) the Partnership
withholds such payment from a distribution that would otherwise be made to the
Limited Partner or (ii) the General Partner determines, in its sole and absolute
discretion, that such payment may be satisfied out of the Available Funds of the
Partnership that would, but for such payment, be distributed to the Limited
Partner. Each Limited Partner hereby unconditionally and irrevocably grants to
the Partnership a security interest in such Limited Partner’s Partnership
Interest to secure such Limited Partner’s obligation to pay to the Partnership
any amounts required to be paid pursuant to this Section 10.4. In the event that
a Limited Partner fails to pay any amounts owed to the Partnership pursuant to
this Section 10.4 when due, the General Partner may, in its sole and absolute
discretion, elect to make the payment to the Partnership on behalf of such
defaulting Limited Partner, and in such event shall be deemed to have loaned
such amount to such defaulting Limited Partner and shall succeed to all rights
and remedies of the Partnership as against such defaulting Limited Partner
(including, without limitation, the right to receive distributions). Any amounts
payable by a Limited Partner hereunder shall bear interest at the base rate on
corporate loans at large United States money center commercial banks, as
published from time to time in The Wall Street Journal, plus four percentage
points (but not higher than the maximum lawful rate) from the date such amount
is due (i.e., 15 days after demand) until such amount is paid in full. Each
Limited Partner shall take such actions as the Partnership or the General
Partner shall request in order to perfect or enforce the security interest
created hereunder.

 

- 48 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

Section 10.5.      Organizational Expenses. The Partnership shall elect to
amortize expenses, if any, incurred by it in organizing the Partnership ratably
over a 180-month period as provided in Code Section 709.

ARTICLE XI

 

TRANSFERS AND WITHDRAWALS

               Section 11.1.         Transfer. 

 

                               A.           No part of the interest of a Partner
shall be subject to the claims of any creditor, to any spouse for alimony or
support, or to legal process, and may not be voluntarily or involuntarily
alienated or encumbered except as may be specifically provided for in this
Agreement.

 

B.            No Partnership Interest shall be Transferred, in whole or in part,
except in accordance with the terms and conditions set forth in this Article XI.
Any Transfer or purported Transfer of a Partnership Interest not made in
accordance with this Article XI shall be null and void ab initio unless
consented to by the General Partner in its sole and absolute discretion.

C.            Notwithstanding the other provisions of this Article XI (other
than Section 11.6.D hereof), the Partnership Interests of the General Partner
may be Transferred, at any time or from time to time, to any Person that is, at
the time of such Transfer, a Subsidiary of the General Partner or to the General
Partner or any successor thereto. Any transferee of the entire General Partner
Interest pursuant to this Section 11.1.C shall automatically become, without
further action or Consent of any Limited Partners, the sole general partner of
the Partnership, subject to all the rights, privileges, duties and obligations
under this Agreement and the Act relating to a general partner. Upon any
Transfer permitted by this Section 11.1.C, the transferor Partner shall be
relieved of all its obligations under this Agreement. The provisions of
Section 11.2.B (other than the last sentence thereof), 11.3 and 11.4 hereof
shall not apply to any Transfer permitted by this Section 11.1.C.

D.           No Transfer of any Partnership Interest may be made to a lender to
the Partnership or any Person who is related (within the meaning of
Section 1.752-4(b) of the Regulations) to any lender to the Partnership whose
loan constitutes a Nonrecourse Liability, without the consent of the General
Partner in its sole and absolute discretion; provided that as a condition to
such consent, the lender will be required to enter into an arrangement with the
Partnership and the General Partner to redeem or exchange for REIT Shares any
Partnership Units in which a security interest is held by such lender
concurrently with such time as such lender would be deemed to be a partner in
the Partnership for purposes of allocating liabilities to such lender under Code
Section 752.

                Section 11.2.        Transfer of General Partner’s Partnership
Interest.

 

A.           The General Partner may not Transfer any of its General Partner
Interest or withdraw from the Partnership except as provided in Sections 11.1.C
or 11.2.B hereof.

B.            Except as set forth in Section 11.1.C, the General Partner shall
not withdraw from the Partnership and shall not Transfer all or any portion of
its interest in the Partnership (whether by sale, disposition, statutory merger
or consolidation, liquidation or otherwise); provided that the General Partner
may withdraw from the Partnership or Transfer all or a part of its General
Partner Interest if, as a result of the transaction in which such withdrawal or
Transfer occurs, each Limited Partner receives or has the right to receive for
each OP Unit an amount of cash, securities or other property equal in value to
the amount such Limited Partner would have received had such Limited Partner
exercised its Redemption

 

- 49 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

right pursuant to Section 8.6 immediately prior to such transaction. Upon any
Transfer of such a Partnership Interest in accordance with the provisions of
this Section 11.2.B, the transferee shall become a successor General Partner for
all purposes herein, and shall be vested with the powers and rights of the
transferor General Partner, and shall be liable for all obligations and
responsible for all duties of the General Partner, once such transferee has
executed such instruments as may be necessary to effectuate such admission and
to confirm the agreement of such transferee to be bound by all the terms and
provisions of this Agreement with respect to the Partnership Interest so
acquired. It is a condition to any Transfer otherwise permitted hereunder that
the transferee assumes, by operation of law or express agreement, all of the
obligations of the transferor General Partner under this Agreement with respect
to such Transferred Partnership Interest, and such Transfer shall relieve the
transferor General Partner of its obligations under this Agreement. In the event
that the General Partner withdraws from the Partnership, in violation of this
Agreement or otherwise, or otherwise dissolves or terminates, or upon the
Incapacity of the General Partner, all of the remaining Partners may elect to
continue the Partnership business by selecting a successor General Partner in
accordance with the Act.

                Section 11.3.       Transfer of Limited Partners’ Partnership
Interests.

 

                               A.           No Limited Partner shall Transfer
all or any portion of its Partnership Interest to any transferee without the
written consent of the General Partner, which consent may be withheld in its
sole and absolute discretion; provided that if a Limited Partner is subject to
Incapacity, such Incapacitated Limited Partner may Transfer all or any portion
of its Partnership Interest.

 

B.            Notwithstanding any other provision of this Article XI (other than
Section 11.6.D hereof), a Limited Partner may Transfer all or any portion of its
Partnership Interest to any of its Affiliates and such transferee shall be
admitted as a Substituted Limited Partner, all without obtaining the consent of
the General Partner.

C.            Without limiting the generality of Section 11.3.A hereof, it is
expressly understood and agreed that the General Partner will not consent to any
Transfer of all or any portion of any Partnership Interest pursuant to
Section 11.3.A above unless such Transfer meets each of the following
conditions:

(i)            Such Transfer is made only to a single Qualified Transferee;
provided, however, that, for such purposes, all Qualified Transferees that are
Affiliates, or that comprise investment accounts or funds managed by a single
Qualified Transferee and its Affiliates, shall be considered together to be a
single Qualified Transferee.

(ii)          The transferee in such Transfer assumes by operation of law or
express agreement all of the obligations of the transferor Limited Partner under
this Agreement with respect to such Transferred Partnership Interest; provided
that no such Transfer (unless made pursuant to a statutory merger or
consolidation wherein all obligations and liabilities of the transferor Partner
are assumed by a successor corporation by operation of law) shall relieve the
transferor Partner of its obligations under this Agreement without the approval
of the General Partner, in its sole and absolute discretion. Notwithstanding the
foregoing, any transferee of any Transferred Partnership Interest shall be
subject to any and all ownership limitations contained in the Charter that may
limit or restrict such transferee’s ability to exercise its Redemption right,
including, without limitation, the Ownership Limit. Any transferee, whether or
not admitted as a Substituted Limited Partner, shall take subject to the
obligations of the transferor hereunder. Unless admitted as a Substituted
Limited Partner, no transferee, whether by a voluntary Transfer, by operation of
law or otherwise, shall have any rights hereunder, other than the rights of an
Assignee as provided in Section 11.5 hereof.

 

- 50 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

D.           If a Limited Partner is subject to Incapacity, the executor,
administrator, trustee, committee, guardian, conservator or receiver of such
Limited Partner’s estate shall have all the rights of a Limited Partner, but not
more rights than those enjoyed by other Limited Partners, for the purpose of
settling or managing the estate, and such power as the Incapacitated Limited
Partner possessed to Transfer all or any part of its interest in the
Partnership. The Incapacity of a Limited Partner, in and of itself, shall not
dissolve or terminate the Partnership.

E.            In connection with any proposed Transfer of a Limited Partner
Interest, the General Partner shall have the right to receive an opinion of
counsel reasonably satisfactory to it to the effect that the proposed Transfer
may be effected without registration under the Securities Act and will not
otherwise violate any federal or state securities laws or regulations applicable
to the Partnership or the Partnership Interests Transferred.

F.            No Transfer by a Limited Partner of its Partnership Interests
(including any Redemption, any other acquisition of Partnership Units by the
Partnership or the General Partner) may be made to or by any person if (i) in
the opinion of legal counsel for the Partnership, it would result in the
Partnership being treated as an association taxable as a corporation or would
result in a termination of the Partnership under Code Section 708, (ii) in the
opinion of legal counsel for the Partnership, it would adversely affect the
ability of the General Partner to continue to qualify as a REIT or would subject
the General Partner to any taxes under Code Section 857 or Code Section 4981, or
(iii) such Transfer would be effectuated through an “established securities
market” or a “secondary market (or the substantial equivalent thereof)” within
the meaning of Code Section 7704 (provided that this clause (iii) shall not be
the basis for limiting or restricting in any manner the exercise of a Redemption
unless, and only to the extent that, in the absence of such limitation or
restriction, there is a significant risk that the Partnership will be treated as
a “publicly traded partnership” and, by reason thereof, taxable as a
corporation).

                Section 11.4.        Substituted Limited Partners.

 

A.           A transferee of the interest of a Limited Partner pursuant to a
Transfer consented to by the General Partner pursuant to Section 11.3.A may be
admitted as a Substituted Limited Partner only with the consent of the General
Partner, which consent may be given or withheld by the General Partner in its
sole and absolute discretion. The failure or refusal by the General Partner to
permit a transferee of any such interests to become a Substituted Limited
Partner shall not give rise to any cause of action against the Partnership or
the General Partner. Subject to the foregoing, an Assignee shall not be admitted
as a Substituted Limited Partner until and unless it furnishes to the General
Partner (i) evidence of acceptance, in form and substance satisfactory to the
General Partner, of all the terms, conditions and applicable obligations of this
Agreement, (ii) a counterpart signature page to this Agreement executed by such
Assignee, and (iii) such other documents and instruments as may be required or
advisable, in the sole and absolute discretion of the General Partner, to effect
such Assignee’s admission as a Substituted Limited Partner.

B.            A transferee who has been admitted as a Substituted Limited
Partner in accordance with this Article XI shall have all the rights and powers
and be subject to all the restrictions and liabilities of a Limited Partner
under this Agreement.

C.            Upon the admission of a Substituted Limited Partner, the General
Partner shall amend Exhibit A to reflect the name, address and number of
Partnership Units of such Substituted Limited Partner and to eliminate or
adjust, if necessary, the name, address and number of Partnership Units of the
predecessor of such Substituted Limited Partner.

 

- 51 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

Section 11.5.      Assignees. If the General Partner, in its sole and absolute
discretion, does not consent to the admission of any transferee of any
Partnership Interest as a Substituted Limited Partner in connection with a
Transfer permitted by the General Partner pursuant to Section 11.3.A, such
transferee shall be considered an Assignee for purposes of this Agreement. An
Assignee shall be entitled to all the rights of an assignee of a limited
partnership interest under the Act, including the right to receive distributions
from the Partnership and the share of Net Income, Net Losses and other items of
income, gain, loss, deduction and credit of the Partnership attributable to the
Partnership Units assigned to such transferee and the rights to Transfer the
Partnership Units only in accordance with the provisions of this Article XI, but
shall not be deemed to be a holder of Partnership Units for any other purpose
under this Agreement, and shall not be entitled to request a Redemption or
effect a Consent or vote or with respect to such Partnership Units on any matter
presented to the Limited Partners for approval (such right to Consent or vote or
effect a Redemption, to the extent provided in this Agreement or under the Act,
fully remaining with the transferor Limited Partner). In the event that any such
transferee desires to make a further assignment of any such Partnership Units,
such transferee shall be subject to all the provisions of this Article XI to the
same extent and in the same manner as any Limited Partner desiring to make an
assignment of Partnership Units.

                 Section 11.6.        General Provisions.

 

A.           No Limited Partner may withdraw from the Partnership other than as
a result of a permitted Transfer of all of such Limited Partner’s Partnership
Units in accordance with this Article XI, with respect to which the transferee
becomes a Substituted Limited Partner, or pursuant to a redemption (or
acquisition by the General Partner) of all of its Partnership Units pursuant to
a Redemption under Section 8.6 hereof and/or pursuant to any Partnership Unit
Designation.

B.            Any Limited Partner who shall Transfer all of its Partnership
Units in a Transfer (i) consented to by the General Partner pursuant to this
Article XI where such transferee was admitted as a Substituted Limited Partner,
(ii) pursuant to the exercise of its rights to effect a redemption of all of its
Partnership Units pursuant to a Redemption under Section 8.6 hereof and/or
pursuant to any Partnership Unit Designation, or (iii) to the General Partner,
whether or not pursuant to Section 8.6.B hereof, shall cease to be a Limited
Partner.

C.            If any Partnership Unit is Transferred in compliance with the
provisions of this Article XI, or is redeemed by the Partnership, or acquired by
the General Partner pursuant to Section 8.6 hereof, on any day other than the
first day of a Partnership Year, then Net Income, Net Losses, each item thereof
and all other items of income, gain, loss, deduction and credit attributable to
such Partnership Unit for such Partnership Year shall be allocated to the
transferor Partner or the Tendering Partner, as the case may be, and, in the
case of a Transfer or assignment other than a Redemption, to the transferee
Partner, by taking into account their varying interests during the Partnership
Year in accordance with Code Section 706(d), using the “interim closing of the
books” method or another permissible method selected by the General Partner.
Solely for purposes of making such allocations, each of such items for the
calendar month in which a Transfer occurs shall be allocated to the transferee
Partner and none of such items for the calendar month in which a Transfer or a
Redemption occurs shall be allocated to the transferor Partner or the Tendering
Partner, as the case may be, if such Transfer occurs on or before the 15th day
of the month, otherwise such items shall be allocated to the transferor. All
distributions of Available Cash attributable to such Partnership Unit with
respect to which the Partnership Record Date is before the date of such
Transfer, assignment or Redemption shall be made to the transferor Partner or
the Tendering Partner, as the case may be, and, in the case of a Transfer other
than a Redemption, all distributions of Available Cash thereafter attributable
to such Partnership Unit shall be made to the transferee Partner.

 

- 52 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

D.           Unless consented to by the General Partner, in its sole and
absolute discretion, in no event may any Transfer or assignment of a Partnership
Interest by any Partner (including any Redemption, any acquisition of
Partnership Units by the General Partner or any other acquisition of Partnership
Units by the Partnership) be made (i) to any person or entity who lacks the
legal right, power or capacity to own a Partnership Interest; (ii) in violation
of applicable law; (iii) of any component portion of a Partnership Interest,
such as the Capital Account, or rights to distributions, separate and apart from
all other components of a Partnership Interest; (iv) in the event that such
Transfer would cause the General Partner to cease to comply with the REIT
Requirements; (v) if such Transfer would, in the opinion of counsel to the
Partnership or the General Partner, cause a termination of the Partnership for
federal or state income tax purposes; (vi) if such Transfer would, in the
opinion of legal counsel to the Partnership, cause the Partnership to cease to
be classified as a partnership for federal income tax purposes; (vii) if such
Transfer would cause the Partnership to become, with respect to any employee
benefit plan subject to Title I of ERISA, a “party-in-interest” (as defined in
ERISA Section 3(14)) or a “disqualified person” (as defined in Code
Section 4975(c)); (viii) without the consent of the General Partner, to any
benefit plan investor within the meaning of Department of Labor Regulations
Section 2510.3-101(f); (ix) if such Transfer would, in the opinion of legal
counsel to the Partnership or the General Partner, cause any portion of the
assets of the Partnership to constitute assets of any employee benefit plan
pursuant to Department of Labor Regulations Section 2510.3-101; (x) if such
Transfer requires the registration of such Partnership Interest pursuant to any
applicable federal or state securities laws; (xi) if such Transfer would, in the
opinion of legal counsel to the Partnership or the General Partner, adversely
affect the ability of the General Partner to continue to qualify as a REIT or
would subject the General Partner to any taxes under Code Section 857 or Code
Section 4981; (xii) if such Transfer would be effectuated through an
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Code Section 7704 (provided that this
clause (xii) shall not be the basis for limiting or restricting in any manner
the exercise of a Redemption unless, and only to the extent that, in the absence
of such limitation or restriction there is a significant risk that the
Partnership will be treated as a “publicly traded partnership” and, by reason
thereof, taxable as a corporation); (xiii) if such Transfer would cause the
Partnership to have more than 100 partners (including as partners those persons
indirectly owning an interest in the Partnership through a partnership, limited
liability company, subchapter S corporation or grantor trust); (xiv) if such
Transfer causes the Partnership (as opposed to the General Partner ) to become a
reporting company under the Exchange Act; or (xv) if such Transfer subjects the
Partnership to regulation under the Investment Company Act of 1940, the
Investment Advisors Act of 1940 or ERISA, each as amended.

ARTICLE XII

 

ADMISSION OF PARTNERS

Section 12.1.      Admission of Successor General Partner. A successor to all of
the General Partner’s General Partner Interest pursuant to Section 11.2 hereof
who is proposed to be admitted as a successor General Partner shall be admitted
to the Partnership as the General Partner, effective immediately prior to such
Transfer. Any such successor shall carry on the business of the Partnership
without dissolution. In each case, the admission shall be subject to the
successor General Partner executing and delivering to the Partnership an
acceptance of all of the terms and conditions of this Agreement and such other
documents or instruments as may be required to effect the admission.

               Section 12.2.        Admission of Additional Limited Partners.

 

                               A.           After the date hereof, a Person
(other than an existing Partner) who makes a Capital Contribution to the
Partnership in accordance with this Agreement shall be admitted to the
Partnership as an Additional Limited Partner only upon furnishing to the General
Partner (i) evidence of

 

- 53 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

acceptance, in form and substance satisfactory to the General Partner, of all of
the terms and conditions of this Agreement, including, without limitation, the
power of attorney granted in Section 2.5 hereof, (ii) a counterpart signature
page to this Agreement executed by such Person, and (iii) such other documents
or instruments as may be required in the sole and absolute discretion of the
General Partner in order to effect such Person’s admission as an Additional
Limited Partner.

B.            Notwithstanding anything to the contrary in this Section 12.2, no
Person shall be admitted as an Additional Limited Partner without the consent of
the General Partner, which consent may be given or withheld in the General
Partner’s sole and absolute discretion. The admission of any Person as an
Additional Limited Partner shall become effective on the date upon which the
name of such Person is recorded on the books and records of the Partnership,
following the consent of the General Partner to such admission.

C.            If any Additional Limited Partner is admitted to the Partnership
on any day other than the first day of a Partnership Year, then Net Income, Net
Losses, each item thereof and all other items of income, gain, loss, deduction
and credit allocable among Partners and Assignees for such Partnership Year
shall be allocated pro rata among such Additional Limited Partner and all other
Partners and Assignees by taking into account their varying interests during the
Partnership Year in accordance with Code Section 706(d), using the “interim
closing of the books” method or another permissible method selected by the
General Partner. Solely for purposes of making such allocations, each of such
items for the calendar month in which an admission of any Additional Limited
Partner occurs shall be allocated among all the Partners and Assignees including
such Additional Limited Partner, in accordance with the principles described in
Section 11.6.C hereof. All distributions of Available Cash with respect to which
the Partnership Record Date is before the date of such admission shall be made
solely to Partners and Assignees other than the Additional Limited Partner, and
all distributions of Available Cash thereafter shall be made to all the Partners
and Assignees including such Additional Limited Partner.

Section 12.3.      Amendment of Agreement and Certificate of Limited
Partnership. For the admission to the Partnership of any Partner, the General
Partner shall take all steps necessary and appropriate under the Act to amend
the records of the Partnership and, if necessary, to prepare as soon as
practical an amendment of this Agreement (including an amendment of Exhibit A)
and, if required by law, shall prepare and file an amendment to the Certificate
and may for this purpose exercise the power of attorney granted pursuant to
Section 2.5 hereof.

Section 12.4.       Limit on Number of Partners. Unless otherwise permitted by
the General Partner, no Person shall be admitted to the Partnership as an
Additional Limited Partner if the effect of such admission would be to cause the
Partnership to have a number of Partners (including as Partners for this purpose
those Persons indirectly owning an interest in the Partnership through another
partnership, a limited liability company, a subchapter S corporation or a
grantor trust) that would cause the Partnership to become a reporting company
under the Exchange Act.

ARTICLE XIII

 

DISSOLUTION, LIQUIDATION AND TERMINATION

Section 13.1.     Dissolution. The Partnership shall not be dissolved by the
admission of Additional Limited Partners or by the admission of a successor
General Partner in accordance with the terms of this Agreement. Upon the
withdrawal of the General Partner, any successor General Partner shall continue
the business of the Partnership without dissolution. However, the Partnership
shall dissolve, and its affairs shall be wound up, upon the first to occur of
any of the following (each a “Liquidating Event”):

 

- 54 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

A.           a final and non-appealable judgment is entered by a court of
competent jurisdiction ruling that the General Partner is bankrupt or insolvent,
or a final and non-appealable order for relief is entered by a court with
appropriate jurisdiction against the General Partner, in each case under any
federal or state bankruptcy or insolvency laws as now or hereafter in effect,
unless, prior to the entry of such order or judgment, a Majority in Interest of
the Limited Partners agree in writing, in their sole and absolute discretion, to
continue the business of the Partnership and to the appointment, effective as of
a date prior to the date of such order or judgment, of a successor General
Partner;

B.            an election to dissolve the Partnership made by the General
Partner in its sole and absolute discretion, with or without the Consent of a
Majority in Interest of the Limited Partners;

C.            entry of a decree of judicial dissolution of the Partnership
pursuant to the provisions of the Act;

                                D.            the occurrence of a Terminating
Capital Transaction;

 

E.            the Redemption (or acquisition by the General Partner) of all
Partnership Units other than Partnership Units held by the General Partner; or

F.            the Incapacity or withdrawal of the General Partner, unless all of
the remaining Partners in their sole and absolute discretion agree in writing to
continue the business of the Partnership and to the appointment, effective as of
a date prior to the date of such Incapacity, of a substitute General Partner.

                Section 13.2.          Winding Up.

A.           Upon the occurrence of a Liquidating Event, the Partnership shall
continue solely for the purposes of winding up its affairs in an orderly manner,
liquidating its assets and satisfying the claims of its creditors and Partners.
After the occurrence of a Liquidating Event, no Partner shall take any action
that is inconsistent with, or not necessary to or appropriate for, the winding
up of the Partnership’s business and affairs. The General Partner or, in the
event that there is no remaining General Partner or the General Partner has
dissolved, become bankrupt within the meaning of the Act or ceased to operate,
any Person elected by a Majority in Interest of the Limited Partners (the
General Partner or such other Person being referred to herein as the
“Liquidator”) shall be responsible for overseeing the winding up and dissolution
of the Partnership and shall take full account of the Partnership’s liabilities
and property, and the Partnership property shall be liquidated as promptly as is
consistent with obtaining the fair value thereof, and the proceeds therefrom
(which may, to the extent determined by the General Partner, include shares of
stock in the General Partner) shall be applied and distributed in the following
order:

(i)            First, to the satisfaction of all of the Partnership’s debts and
liabilities to creditors other than the Partners and their Assignees (whether by
payment or the making of reasonable provision for payment thereof);

(ii)          Second, to the satisfaction of all of the Partnership’s debts and
liabilities to the General Partner (whether by payment or the making of
reasonable provision for payment thereof), including, but not limited to,
amounts due as reimbursements under Section 7.4 hereof;

(iii)         Third, to the satisfaction of all of the Partnership’s debts and
liabilities to the other Partners and any Assignees (whether by payment or the
making of reasonable provision for payment thereof); and

 

- 55 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

(iv)         The balance, if any, to the General Partner, the Limited Partners
and any Assignees in accordance with their Capital Account balances, after
giving effect to all contributions, distributions and allocations for all
periods.

The General Partner shall not receive any additional compensation for any
services performed pursuant to this Article XIII.

B.            Notwithstanding the provisions of Section 13.2.A hereof that
require liquidation of the assets of the Partnership, but subject to the order
of priorities set forth therein, if prior to or upon dissolution of the
Partnership the Liquidator determines that an immediate sale of part or all of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners, the Liquidator may, in its sole and absolute discretion, defer for a
reasonable time the liquidation of any assets except those necessary to satisfy
liabilities of the Partnership (including to those Partners as creditors) and/or
distribute to the Partners, in lieu of cash, as tenants in common and in
accordance with the provisions of Section 13.2.A hereof, undivided interests in
such Partnership assets as the Liquidator deems not suitable for liquidation.
Any such distributions in kind shall be made only if, in the good faith judgment
of the Liquidator, such distributions in kind are in the best interest of the
Partners, and shall be subject to such conditions relating to the disposition
and management of such properties as the Liquidator deems reasonable and
equitable and to any agreements governing the operation of such properties at
such time. The Liquidator shall determine the fair market value of any property
distributed in kind using such reasonable method of valuation as it may adopt.

C.            In the event that the Partnership is “liquidated” within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g), distributions shall be made
pursuant to this Article XIII to the Partners and Assignees that have positive
Capital Accounts in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(2)
to the extent of, and in proportion to, positive Capital Account balances. If
any Partner has a deficit balance in its Capital Account (after giving effect to
all contributions, distributions and allocations for all taxable years,
including the year during which such liquidation occurs), such Partner shall not
be required to make any contribution to the capital of the Partnership with
respect to such deficit, if any, of such Partner, and such deficit shall not be
considered a debt owed to the Partnership or any other person for any purpose
whatsoever.

D.           In the sole and absolute discretion of the General Partner or the
Liquidator, a pro rata portion of the distributions that would otherwise be made
to the Partners pursuant to this Article XIII may be:

(i)           distributed to a trust established for the benefit of the General
Partner and the Limited Partners for the purpose of liquidating Partnership
assets, collecting amounts owed to the Partnership, and paying any contingent or
unforeseen liabilities or obligations of the Partnership or of the General
Partner arising out of or in connection with the Partnership and/or Partnership
activities. The assets of any such trust shall be distributed to the General
Partner and the Limited Partners, from time to time, in the reasonable
discretion of the General Partner or the Liquidator, in the same proportions and
amounts as would otherwise have been distributed to the General Partner and the
Limited Partners pursuant to this Agreement; or

(ii)          withheld or escrowed to provide a reasonable reserve for
Partnership liabilities (contingent or otherwise) and to reflect the unrealized
portion of any installment obligations owed to the Partnership; provided that
such withheld or escrowed amounts shall be distributed to the General Partner
and Limited Partners in the manner and order of priority set forth in
Section 13.2.A hereof as soon as practicable.

 

- 56 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

Section 13.3.       Deemed Distribution and Recontribution. Notwithstanding any
other provision of this Article XIII, in the event that the Partnership is
liquidated within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g), but
no Liquidating Event has occurred, the Partnership’s Property shall not be
liquidated, the Partnership’s liabilities shall not be paid or discharged and
the Partnership’s affairs shall not be wound up. Instead, for federal income tax
purposes the Partnership shall be deemed to have contributed all of its assets
and liabilities to a new partnership in exchange for an interest in the new
partnership; and, immediately thereafter, distributed interests in the new
partnership to the Partners in accordance with their respective Capital Accounts
in liquidation of the Partnership, and the new partnership is deemed to continue
the business of the Partnership. Nothing in this Section 13.3 shall be deemed to
have constituted any Assignee as a Substituted Limited Partner without
compliance with the provisions of Section 11.4 hereof.

Section 13.4.      Rights of Limited Partners. Except as otherwise provided in
this Agreement, (a) each Limited Partner shall look solely to the assets of the
Partnership for the return of its Capital Contribution, (b) no Limited Partner
shall have the right or power to demand or receive property other than cash from
the Partnership, and (c) no Limited Partner (other than any Limited Partner who
holds Preferred Units, to the extent specifically set forth herein and in the
applicable Partnership Unit Designation) shall have priority over any other
Limited Partner as to the return of its Capital Contributions, distributions or
allocations.

Section 13.5.       Notice of Dissolution. In the event that a Liquidating Event
occurs or an event occurs that would, but for an election or objection by one or
more Partners pursuant to Section 13.1 hereof, result in a dissolution of the
Partnership, the General Partner shall, within 30 days thereafter, provide
written notice thereof to each of the Partners and, in the General Partner’s
sole and absolute discretion or as required by the Act, to all other parties
with whom the Partnership regularly conducts business (as determined in the sole
and absolute discretion of the General Partner), and the General Partner may,
or, if required by the Act, shall, publish notice thereof in a newspaper of
general circulation in each place in which the Partnership regularly conducts
business (as determined in the sole and absolute discretion of the General
Partner).

Section 13.6.       Cancellation of Certificate of Limited Partnership. Upon the
completion of the liquidation of the Partnership cash and property as provided
in Section 13.2 hereof, the Partnership shall be terminated, a certificate of
cancellation shall be filed with the State of Delaware, all qualifications of
the Partnership as a foreign limited partnership or association in jurisdictions
other than the State of Delaware shall be cancelled, and such other actions as
may be necessary to terminate the Partnership shall be taken.

Section 13.7.       Reasonable Time for Winding-Up. A reasonable time shall be
allowed for the orderly winding-up of the business and affairs of the
Partnership and the liquidation of its assets pursuant to Section 13.2 hereof,
in order to minimize any losses otherwise attendant upon such winding-up, and
the provisions of this Agreement shall remain in effect between the Partners
during the period of liquidation.

ARTICLE XIV

 

PROCEDURES FOR ACTIONS AND CONSENTS

OF PARTNERS; AMENDMENTS; MEETINGS

Section 14.1.       Procedures for Actions and Consents of Partners. The actions
requiring consent or approval of Limited Partners pursuant to this Agreement,
including Section 7.3 hereof, or otherwise pursuant to applicable law, are
subject to the procedures set forth in this Article XIV.

 

- 57 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

Section 14.2.       Amendments. Amendments to this Agreement requiring Consent
of the Limited Partners may be proposed by the General Partner. Following such
proposal, the General Partner shall submit any proposed amendment to the Limited
Partners. The General Partner shall seek the written consent of the Limited
Partners on the proposed amendment or shall call a meeting to vote thereon and
to transact any other business that the General Partner may deem appropriate.
For purposes of obtaining a written consent, the General Partner may require a
response within a reasonable specified time, but not less than 10 days, and
failure to respond in such time period shall constitute a consent that is
consistent with the General Partner’s recommendation with respect to the
proposal; provided, however, that an action shall become effective at such time
as requisite consents are received even if prior to such specified time.
Notwithstanding anything to the contrary in this Agreement, the General Partner
shall have the power, without the consent of the Limited Partners, to amend this
Agreement as may be required to reflect the admission, substitution, change in
Capital Commitments or ownership of Partnership Units, termination or withdrawal
of Partners, or any other information with respect to the Partners or the
Partnership nor or hereafter addressed on Exhibit A, in accordance with this
Agreement (which may be effected through the replacement of Exhibit A with an
amended Exhibit A).

                Section 14.3.        Meetings of the Partners.

 

                               A.           Meetings of the Partners may be
called by the General Partner and shall be called upon the receipt by the
General Partner of a written request by a Majority in Interest of the Limited
Partners. The call shall state the nature of the business to be transacted.
Notice of any such meeting shall be given to all Partners not less than seven
days nor more than 30 days prior to the date of such meeting. Partners may vote
in person or by proxy at such meeting. Whenever the vote or Consent of Partners
is permitted or required under this Agreement, such vote or Consent may be given
at a meeting of Partners or may be given in accordance with the procedure
prescribed in Section 14.3.B hereof.

 

B.            Any action required or permitted to be taken at a meeting of the
Partners may be taken without a meeting if a written consent setting forth the
action so taken is signed by a majority of the Percentage Interests of the
Partners (or such other percentage as is expressly required by this Agreement
for the action in question). Such consent may be in one instrument or in several
instruments, and shall have the same force and effect as a vote of a majority of
the Percentage Interests of the Partners (or such other percentage as is
expressly required by this Agreement). Such consent shall be filed with the
General Partner. An action so taken shall be deemed to have been taken at a
meeting held on the effective date so certified.

C.            Each Limited Partner may authorize any Person or Persons to act
for it by proxy on all matters in which a Limited Partner is entitled to
participate, including waiving notice of any meeting, or voting or participating
at a meeting. Every proxy must be signed by the Limited Partner or its
attorney-in-fact. No proxy shall be valid after the expiration of 11 months from
the date thereof unless otherwise provided in the proxy (or there is receipt of
a proxy authorizing a later date). Every proxy shall be revocable at the
pleasure of the Limited Partner executing it, such revocation to be effective
upon the Partnership’s receipt of written notice of such revocation from the
Limited Partner executing such proxy. The use of proxies will be governed in the
same manner as in the case of corporations organized under the General
Corporation Law of Delaware (including Section 212 thereof).

D.           Each meeting of Partners shall be conducted by the General Partner
or such other Person as the General Partner may appoint pursuant to such rules
for the conduct of the meeting as the General Partner or such other Person deems
appropriate in its sole and absolute discretion. Without limitation, meetings of
Partners may be conducted in the same manner as meetings of the General
Partner’s stockholders and may be held at the same time as, and as part of, the
meetings of the General Partner’s stockholders.

 

- 58 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

E.            On matters on which Limited Partners are entitled to vote, each
Limited Partner holding OP Units shall have a vote equal to the number of OP
Units held.

F.            Except as otherwise expressly provided in this Agreement, the
Consent of Holders of Partnership Interests representing a majority of the
Partnership Interests of the Limited Partners shall control.

ARTICLE XV

 

GENERAL PROVISIONS

Section 15.1.      Addresses and Notice. Any notice, demand, request or report
required or permitted to be given or made to a Partner or Assignee under this
Agreement shall be in writing and shall be deemed given or made when delivered
in person or when sent by first class United States mail or by other means of
written communication (including by telecopy, facsimile, or commercial courier
service) to the Partner or Assignee at the address set forth in Exhibit A or
such other address of which the Partner or Assignee shall notify the General
Partner in writing.

Section 15.2.       Titles and Captions. All article or section titles or
captions in this Agreement are for convenience only. They shall not be deemed
part of this Agreement and in no way define, limit, extend or describe the scope
or intent of any provisions hereof. Except as specifically provided otherwise,
references to “Articles” or “Sections” are to Articles and Sections of this
Agreement.

Section 15.3.       Pronouns and Plurals. Whenever the context may require, any
pronouns used in this Agreement shall include the corresponding masculine,
feminine or neuter forms, and the singular form of nouns, pronouns and verbs
shall include the plural and vice versa.

Section 15.4.       Further Action. The parties shall execute and deliver all
documents, provide all information and take or refrain from taking action as may
be necessary or appropriate to achieve the purposes of this Agreement.

Section 15.5.       Binding Effect. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their heirs, executors,
administrators, successors, legal representatives and permitted assigns.

                Section 15.6.         Waiver

 

                                A.           No failure by any party to insist
upon the strict performance of any covenant, duty, agreement or condition of
this Agreement or to exercise any right or remedy consequent upon a breach
thereof shall constitute waiver of any such breach or any other covenant, duty,
agreement or condition.

 

B.            The restrictions, conditions and other limitations on the rights
and benefits of the Limited Partners contained in this Agreement, and the
duties, covenants and other requirements of performance or notice by the Limited
Partners, are for the benefit of the Partnership and, except for an obligation
to pay money to the Partnership, may be waived or relinquished by the General
Partner, in its sole and absolute discretion, on behalf of the Partnership in
one or more instances from time to time and at any time.

Section 15.7.      DEFINED TERMSDEFINED TERMSCounterparts. This Agreement may be
executed in counterparts, all of which together shall constitute one agreement
binding on all the parties hereto, notwithstanding that all such

 

- 59 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

parties are not signatories to the original or the same counterpart. Each party
shall become bound by this Agreement immediately upon affixing its signature
hereto.

Section 15.8.       Applicable Law. This Agreement shall be construed and
enforced in accordance with and governed by the laws of the State of Delaware,
without regard to the principles of conflicts of law. In the event of a conflict
between any provision of this Agreement and any non-mandatory provision of the
Act, the provisions of this Agreement shall control and take precedence.

Section 15.9.      Entire Agreement. This Agreement contains all of the
understandings and agreements between and among the Partners with respect to the
subject matter of this Agreement and the rights, interests and obligations of
the Partners with respect to the Partnership.

Section 15.10.    Invalidity of Provisions. If any provision of this Agreement
is or becomes invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not be affected thereby.

Section 15.11.     Limitation to Preserve REIT Qualification. Notwithstanding
anything else in this Agreement, to the extent that the amount paid, credited,
distributed or reimbursed by the Partnership to the General Partner or its
officers, directors, employees, personnel or agents, whether as a reimbursement,
fee, expense or indemnity (a “REIT Payment”), would constitute gross income to
the General Partner for purposes of Code Section 856(c)(2) or Code
Section 856(c)(3), then, notwithstanding any other provision of this Agreement,
the amount of such REIT Payments, as selected by the General Partner in its
discretion from among items of potential distribution, reimbursement, fees,
expenses and indemnities, shall be reduced for any Partnership Year so that the
REIT Payments, as so reduced, for or with respect to the General Partner, shall
not exceed the lesser of:

(i)            an amount equal to the excess, if any, of (a) 4.9% of the General
Partner’s total gross income (but excluding the amount of any REIT Payments) for
the Partnership Year that is described in subsections (A) through (H) of Code
Section 856(c)(2) over (b) the amount of gross income (within the meaning of
Code Section 856(c)(2)) derived by the General Partner from sources other than
those described in subsections (A) through (H) of Code Section 856(c)(2) (but
not including the amount of any REIT Payments); or

(ii)          an amount equal to the excess, if any, of (a) 24% of the General
Partner’s total gross income (but excluding the amount of any REIT Payments) for
the Partnership Year that is described in subsections (A) through (I) of Code
Section 856(c)(3) over (b) the amount of gross income (within the meaning of
Code Section 856(c)(3)) derived by the General Partner from sources other than
those described in subsections (A) through (I) of Code Section 856(c)(3) (but
not including the amount of any REIT Payments); provided, however, that REIT
Payments in excess of the amounts set forth in clauses (i) and (ii) above may be
made if the General Partner, as a condition precedent, obtains an opinion of tax
counsel that the receipt of such excess amounts shall not adversely affect the
General Partner’s ability to qualify as a REIT. To the extent that REIT Payments
may not be payable in a Partnership Year as a consequence of the limitations set
forth in this Section 15.11, such REIT Payments shall carry over and shall be
treated as arising in the following Partnership Year if such carryover does not
adversely affect the General Partner’s ability to qualify as a REIT. The purpose
of the limitations contained in this Section 15.11 is to prevent the General
Partner from failing to qualify as a REIT under the Code by reason of the
General Partner’s share of items, including distributions, reimbursements, fees,
expenses or indemnities, receivable directly or indirectly from the Partnership,
and this Section 15.11 shall be interpreted and applied to effectuate such
purpose.

 

- 60 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

Section 15.12.     No Partition. No Partner nor any successor-in-interest to a
Partner shall have the right while this Agreement remains in effect to have any
property of the Partnership partitioned, or to file a complaint or institute any
proceeding at law or in equity to have such property of the Partnership
partitioned, and each Partner, on behalf of itself and its successors and
assigns hereby waives any such right. It is the intention of the Partners that
the rights of the parties hereto and their successors-in-interest to Partnership
property, as among themselves, shall be governed by the terms of this Agreement,
and that the rights of the Partners and their successors-in-interest shall be
subject to the limitations and restrictions as set forth in this Agreement.

Section 15.13.    No Third-Party Rights Created Hereby. The provisions of this
Agreement are solely for the purpose of defining the interests of the Partners,
inter se; and no other person, firm or entity (i.e., a party who is not a
signatory hereto or a permitted successor to such signatory hereto) shall have
any right, power, title or interest by way of subrogation or otherwise, in and
to the rights powers, title and provisions of this Agreement. No creditor or
other third party having dealings with the Partnership (other than as expressly
set forth herein with respect to Indemnitees) shall have the right to enforce
the right or obligation of any Partner to make Capital Contributions or loans to
the Partnership or to pursue any other right or remedy hereunder or at law or in
equity. None of the rights or obligations of the Partners herein set forth to
make Capital Contributions or loans to the Partnership shall be deemed an asset
of the Partnership for any purpose by any creditor or other third party, nor may
any such rights or obligations be sold, transferred or assigned by the
Partnership or pledged or encumbered by the Partnership to secure any debt or
other obligation of the Partnership or any of the Partners.

Section 15.14.   No Rights as Stockholders of General Partner. Nothing contained
in this Agreement shall be construed as conferring upon the Holders of
Partnership Units any rights whatsoever as stockholders of the General Partner,
including without limitation any right to receive dividends or other
distributions made to stockholders of the General Partner or to vote or to
consent or receive notice as stockholders in respect of any meeting of the
stockholders of the General Partner for the election of directors or any other
matter.

Section 15.15.    Creditors. Other than as expressly set forth herein with
respect to Indemnitees, none of the provisions of this Agreement shall be for
the benefit of, or shall be enforceable by, any creditor of the Partnership.

[signature page follows]

 

- 61 -

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this First Amended and Restated Agreement of Limited
Partnership has been executed as of the date first written above.

GENERAL PARTNER:

 

 

INVESCO MORTGAGE CAPITAL INC.

a Maryland corporation

 

By:                                                                                     

Name:

Title:

 

 

 

LIMITED PARTNERS:

 

INVESCO MORTGAGE CAPITAL INC.

a Maryland corporation

 

By:                                                                                       

Name:

Title:

 

 

 

INVESCO INVESTMENTS (BERMUDA) LTD.

 

By:                                                                                         

Name:

Title:

 

                

 

(signature page)

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

Exhibit A

PARTNERS AND PARTNERSHIP INTERESTS

Name and
Address of Partner

OP Units

Agreed Initial Capital Account

Percentage Interest

GENERAL PARTNER:

 

 

 

Invesco Mortgage Capital Inc.

 

[ ]

[ ]

1

 

 

 

 

LIMITED PARTNERS

 

 

 

Invesco Mortgage Capital Inc.

[ ]

[ ]

84.75

 

Invesco Investments (Bermuda) Ltd.

1,425,000

28,500,000

14.25

 

TOTAL

 

 

100

 

Dated as of July 1, 2009

 

 

A-1

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

Exhibit B

NOTICE OF REDEMPTION

To:

Invesco Mortgage Capital Inc.

1360 Peachtree Street, NE

Atlanta, Georgia 30309

The undersigned Limited Partner or Assignee hereby irrevocably tenders for
Redemption _______ OP Units in IAS Operating Partnership, LP in accordance with
the terms of the First Amended and Restated Agreement of Limited Partnership of
IAS Operating Partnership, LP, dated as of July 1, 2009 (the “Agreement”), and
the Redemption rights referred to therein. The undersigned Limited Partner or
Assignee:

(a)           undertakes (i) to surrender such OP Units and any certificate
therefor at the closing of the Redemption and (ii) to furnish to the General
Partner, prior to the Specified Redemption Date, the documentation, instruments
and information required under Section 8.6 of the Agreement;

(b)           directs that the certified check representing the Cash Amount, or
the REIT Shares Amount, as applicable, deliverable upon the closing of such
Redemption be delivered to the address specified below;

(c)            represents, warrants, certifies and agrees that:

                                 (i)      the undersigned Limited Partner or
Assignee is a Qualifying Party,

 

(ii)          the undersigned Limited Partner or Assignee has, and at the
closing of the Redemption will have, good, marketable and unencumbered title to
such OP Units, free and clear of the rights or interests of any other person or
entity,

(iii)         the undersigned Limited Partner or Assignee has, and at the
closing of the Redemption will have, the full right, power and authority to
tender and surrender such Partnership Units as provided herein, and

(iv)         the undersigned Limited Partner or Assignee has obtained the
consent or approval of all persons and entities, if any, having the right to
consent to or approve such tender and surrender; and

(d)           acknowledges that he will continue to own such OP Units until and
unless either (1) such OP Units are acquired by the General Partner pursuant to
Section 8.6.B of the Agreement or (2) such redemption transaction closes.

 

B-1

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

All capitalized terms used herein and not otherwise defined shall have the same
meaning ascribed to them respectively in the Agreement.

Dated:                                         

 

Name of Limited Partner or Assignee:

_____________________________

_____________________________
(Signature of Limited Partner or Assignee)

_____________________________
(Street Address)

_____________________________

_____________________________

_____________________________
(City) (State) (Zip Code)

Signature Guaranteed by:

_____________________________

Issue Check Payable/REIT Shares to:

Name:

                                                                                 

_____________________________

Please insert social security or identifying number:



 

 

B-2

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

Exhibit C

NOTICE OF ELECTION BY PARTNER TO CONVERT LTIP UNITS INTO OP UNITS

The undersigned Holder of LTIP Units hereby irrevocably (i) elects to convert
the number of LTIP Units in IAS Operating Partnership LP, a Delaware limited
partnership (the “Partnership”) set forth below into OP Units in accordance with
the terms of the First Amended and Restated Agreement of Limited Partnership of
the Partnership, dated as of July 1, 2009 as amended from time to time; and
(ii) directs that any cash in lieu of OP Units that may be deliverable upon such
conversion be delivered to the address specified below. The undersigned hereby
represents, warrants, and certifies that the undersigned (a) has title to such
LTIP Units, free and clear of the rights of interests of any other person or
entity other than the Partnership; (b) has the full right, power, and authority
to cause the conversion of such LTIP Units as provided herein; and (c) has
obtained the consent or approval of all persons or entitles, if any, having the
right to consent or approve such conversion.

Name of Holder:                                           
                                          
                                             

(Please Print: Exact Name as Registered with Partnership)

Number of LTIP Units to be Converted:                                          
            

Date of this Notice:                                          
                                               

                                          
                                          
                                                             

(Signature of Holder: Sign Exact Name as Registered with Partnership)

                                          
                                          
                                                             

(Street Address)

                                          
                                          
                                                             

 

(City)

(State)

(Zip Code)

Signature Guaranteed by:                                          
                                                               

 

 

C-1

AMR #123893-v6

 


--------------------------------------------------------------------------------

 

 

Exhibit D

NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION OF LTIP UNITS INTO OP
UNITS

IAS Operating Partnership, LP, a Delaware limited partnership (the
“Partnership”) hereby irrevocably elects to cause the number of LTIP Units held
by the Holder of LTIP Units set forth below to be converted into OP Units in
accordance with the terms of the Fourth Amended and Restated Agreement of
Limited Partnership of the Partnership, as amended from time to time.

Name of Holder:                                           
                                          
                                             

(Please Print: Exact Name as Registered with Partnership)

Number of LTIP Units to be Converted:                                          
                                                                 

Date of this Notice:                                          
                                                                         

                                          
                                                                         

 

 

D-1

AMR #123893-v6

 

 

 